Exhibit 10.5

EXECUTION VERSION

ASSUMPTION AND LOSS ALLOCATION AGREEMENT

by and among

ACE American Insurance Company,

acting for itself and the ACE Affiliates (as defined below)

and

Babcock & Wilcox Enterprises, Inc.,

a corporation organized and existing under the laws of the State of Delaware

and

The Babcock & Wilcox Company,

a corporation organized and existing under the laws of the State of Delaware

RECITALS

THIS ASSUMPTION AND LOSS ALLOCATION AGREEMENT (the “Agreement”), is entered into
and effective as of June 19, 2015 (the “Effective Date”) by and among ACE
AMERICAN INSURANCE COMPANY, individually and acting for the ACE Affiliates (in
such capacities, the “Company”), Babcock & Wilcox Enterprises, Inc., a Delaware
corporation (“SpinCo”), and The Babcock & Wilcox Company, a Delaware corporation
(“RemainCo”), and, solely with respect to Sections 2, 3 and 5(c), the other
SpinCo Entities signatory hereto and the other RemainCo Entities signatory
hereto.

WHEREAS, the Company and/or the ACE Affiliates have issued the Existing Policies
to one or more SpinCo Entities and one or more RemainCo Entities; and

WHEREAS, in connection with the Existing Policies, the Company, the ACE
Affiliates, one or more SpinCo Entities, and/or one or more RemainCo Entities
entered into various Existing Insurance Agreements; and

WHEREAS, pursuant to the Existing Policies and the Existing Insurance
Agreements, the SpinCo Entities and the RemainCo Entities are obligated, among
other things, to pay or reimburse the Company and/or the ACE Affiliates for
certain Obligations, which Obligations are secured by the Existing Collateral;
and

WHEREAS, RemainCo intends to spin-off SpinCo from RemainCo through a dividend of
common stock of SpinCo to the shareholders of RemainCo (the “Separation”); and

WHEREAS, in connection with the Separation: (a) the SpinCo Entities desire to
transfer and the RemainCo Entities desire to assume any RemainCo Obligations
that were

 

1



--------------------------------------------------------------------------------

incurred by, or with respect to which there exists any obligation of, a SpinCo
Entity, whether such RemainCo Obligations were existing, accruing or arising
before, on or after the Effective Date; and (b) the RemainCo Entities desire to
transfer and the SpinCo Entities desire to assume any SpinCo Obligations that
were incurred by, or with respect to which there exists any obligation of, a
RemainCo Entity, whether such SpinCo Obligations were existing, accruing or
arising before, on or after the Effective Date; and

WHEREAS, the Company, on its own behalf and on behalf of the ACE Affiliates, is
willing to consent to the transfer and assumption of the Obligations as set
forth herein, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set out herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, including a one-time administrative fee of $25,000 (the “Fee”),
and intending to be legally bound, the Parties agree as follows:

1. Definitions. The following terms used herein, including in the recitals and
Exhibits hereto, shall have the following meanings:

“ACE Affiliate” means each Affiliate of ACE American Insurance Company that is
listed on Exhibit V attached hereto and made a part hereof that has issued an
Existing Policy or is party to an Existing Insurance Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“Assumption Time” means midnight (New York time) on the Effective Date.

“Cash Collateral” has the meaning set forth in Section 7.

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Designation” has the meaning set forth in Section 4(a).

“Effective Date” has the meaning set forth in the recitals to this Agreement.

“ESIS” means ESIS, Inc., an Affiliate of the Company.

“Existing Collateral” means any and all of the following forms of security held
by the Company or any ACE Affiliate under the terms of any Existing Policy or
Existing Insurance Agreement in order to secure any Obligations outstanding as
of the date hereof: (i) any and all letters of credit outstanding as of the date
hereof provided by or required to be provided by a

 

2



--------------------------------------------------------------------------------

RemainCo Entity or a SpinCo Entity; (ii) any and all Cash Collateral provided by
or required to be provided by a RemainCo Entity or a SpinCo Entity; (iii) any
securities account pledged by a RemainCo Entity or a SpinCo Entity pursuant to
any Existing Insurance Agreement; or (iv) any other collateral or security
previously provided by a RemainCo Entity or a SpinCo Entity under the terms of
any Existing Policy or Existing Insurance Agreement in order to secure any
Obligations outstanding as of the date hereof.

“Existing ESIS Agreement” means any agreement relating to claims or losses under
one or more Existing Policies in which ESIS is in direct contractual privity
with any SpinCo Entity or any RemainCo Entity.

“Existing Insurance Agreement” means any agreement entered into on or prior to
the date hereof by or on behalf of (or which is otherwise binding on) any
RemainCo Entity and/or SpinCo Entity with the Company or an ACE Affiliate in
connection with an Existing Policy, including, without limitation, any high
deductible agreement, any notice of election, any collateral agreement, any
agreement relating to any deductible or paid loss retrospectively rated
insurance program, any agreement relating to deductibles under any of the
Existing Policies, any letter or agreement relating to policy dividends, any
early close-out agreement relating to any Existing Policy or Existing Insurance
Agreement and any agreement described on Exhibit II and Exhibit VI attached
hereto and made a part hereof.

“Existing Policy” means each policy of general liability insurance, automobile
liability insurance and workers compensation insurance (other than any insurance
policy that is the subject of any reinsurance agreement) issued prior to the
date hereof by the Company or an ACE Affiliate to a RemainCo Entity or a SpinCo
Entity, as applicable, including those policies identified on Exhibit III and
Exhibit VII attached hereto and made a part hereof.

“Fee” has the meaning set forth in the recitals to this Agreement.

“Foreign Insurance Agreements” means the Existing Insurance Agreements listed on
Exhibit VI attached hereto and made a part hereof and any other similar written
agreements entered into between the Company or any of its Affiliates and a
SpinCo Entity or a RemainCo Entity in connection with or relating to insurance
policies issued to cover risks located primarily outside of the continental
United States.

“Foreign Policies” means the Existing Policies listed on Exhibit VII attached
hereto and made a part hereof and any other general liability insurance policy
issued by the Company or any of its Affiliates to a SpinCo Entity or a RemainCo
Entity to cover risks located primarily outside of the continental United
States.

“Master Separation Agreement” means a Master Separation Agreement to be entered
into between SpinCo and RemainCo in connection with the Separation.

“Obligations” means any and all amounts, duties, liabilities and obligations,
whether accrued, fixed or contingent, mature or inchoate, known or unknown,
including deductibles and premium adjustments, payable by or to be performed by
a SpinCo Entity or a RemainCo Entity to the Company or any ACE Affiliate under
the terms of any Existing Policy or any Existing Insurance Agreement.

 

3



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its bylaws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate or articles of formation or organization and
its operating agreement or other organizational documents.

“Parties” means the Company, SpinCo and RemainCo, collectively (and each
individually is a “Party”).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“RemainCo” has the meaning set forth in the recitals to this Agreement.

“RemainCo Assumed Obligations” has the meaning set forth in Section 5(b).

“RemainCo Assumption” has the meaning set forth in Section 2(a).

“RemainCo Entity” means RemainCo and each of the entities listed on Exhibit IV
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the RemainCo Entities will
not be Subsidiaries or Affiliates of SpinCo or any of the other SpinCo Entities.

“RemainCo LOC” has the meaning set forth in Section 5(b).

“RemainCo Obligations” means any Obligations of, or to the extent arising from
the operations, business, or property of, a RemainCo Entity for which any SpinCo
Entity is responsible under the terms of an Existing Policy or Existing
Insurance Agreement, whether arising prior to, at or after the Effective Date.

“RemainCo Pledged Account” has the meaning set forth in Section 5(b).

“RemainCo Retained Obligations” has the meaning set forth in Section 2(d).

“Separation” has the meaning set forth in the recitals to this Agreement.

“SpinCo” has the meaning set forth in the recitals to this Agreement.

“SpinCo Assumed Obligations” has the meaning set forth in Section 5(a).

“SpinCo Assumption” has the meaning set forth in Section 2(c).

“SpinCo Entity” means SpinCo and each of the entities listed on Exhibit I
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the SpinCo Entities will not
be Subsidiaries or Affiliates of RemainCo or any of the other RemainCo Entities.

 

4



--------------------------------------------------------------------------------

“SpinCo LOC” has the meaning set forth in Section 5(a).

“SpinCo Obligations” means any Obligations of, or to the extent arising from the
operations, business, or property of, a SpinCo Entity for which any RemainCo
Entity is responsible under the terms of an Existing Policy or Existing
Insurance Agreement, whether arising prior to, at or after the Effective Time.

“SpinCo Pledged Account” has the meaning set forth in Section 5(a).

“SpinCo Retained Obligations” has the meaning set forth in Section 2(b).

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Substituted Collateral” means (i) the SpinCo LOC and the RemainCo LOC and
(ii) any other collateral or security to be provided on or after the date hereof
by a RemainCo Entity or a SpinCo Entity under the terms of any Existing Policy
or Existing Insurance Agreement in order to secure any Obligations outstanding
as of the date hereof.

2. Assumption.

(a) RemainCo Assumption. Notwithstanding anything in any Existing Insurance
Agreement or Existing Policy to the contrary, each SpinCo Entity that is a
signatory hereto hereby transfers and assigns, and RemainCo does hereby assume,
effective as of the Assumption Time, the RemainCo Obligations; and RemainCo
hereby agrees to observe, pay, perform, satisfy, fulfill and discharge any and
all now existing and hereafter arising duties, terms, provisions, covenants,
obligations and liabilities of any SpinCo Entity under the Existing Policies and
Existing Insurance Agreements in respect of the RemainCo Obligations (the
“RemainCo Assumption”). The Company, on its own behalf and on behalf of the ACE
Affiliates, hereby consents to, and agrees to give full force and effect to, the
RemainCo Assumption. From and after the Assumption Time, the Company (and/or the
applicable ACE Affiliate): (i) may enforce its rights under the Existing
Policies and the Existing Insurance Agreements in respect of the RemainCo
Obligations against RemainCo to the same extent such Person could, prior to the
RemainCo Assumption, enforce such rights against the applicable SpinCo Entity
and (ii) releases each SpinCo Entity from its obligation to observe, pay,
perform, satisfy, fulfill or discharge any such RemainCo Obligations.

(b) SpinCo Retained Obligations. SpinCo hereby agrees to continue to observe,
pay, perform, satisfy, fulfill and discharge any and all of its now existing and

 

5



--------------------------------------------------------------------------------

hereafter arising Obligations (other than RemainCo Obligations) (the “SpinCo
Retained Obligations”) in accordance with the terms of this Agreement and the
applicable Existing Policy and Existing Insurance Agreement.

(c) SpinCo Assumption. Notwithstanding anything in any Existing Insurance
Agreement or Existing Policy to the contrary, each RemainCo Entity that is a
signatory hereto hereby transfers and assigns, and SpinCo does hereby assume,
effective as of the Assumption Time, the SpinCo Obligations; and SpinCo hereby
agrees to observe, pay, perform, satisfy, fulfill and discharge any and all now
existing and hereafter arising duties, terms, provisions, covenants, obligations
and liabilities of any RemainCo Entity under the Existing Policies and Existing
Insurance Agreements in respect of the SpinCo Obligations (the “SpinCo
Assumption”). The Company, on its own behalf and on behalf of the ACE
Affiliates, hereby consents to, and agrees to give full force and effect to, the
SpinCo Assumption. From and after the Assumption Time, the Company (and/or the
applicable ACE Affiliate): (i) may enforce its rights under the Existing
Policies and the Existing Insurance Agreements in respect of the SpinCo
Obligations against SpinCo to the same extent such Person could, prior to the
SpinCo Assumption, enforce such rights against the applicable RemainCo Entity
and (ii) releases each RemainCo Entity from its obligation to observe, pay,
perform, satisfy, fulfill or discharge any such SpinCo Obligations.

(d) RemainCo Retained Obligations. RemainCo hereby agrees to continue to
observe, pay, perform, satisfy, fulfill and discharge any and all of its now
existing and hereafter arising Obligations (other than SpinCo Obligations) (the
“RemainCo Retained Obligations”) in accordance with the terms of this Agreement
and the applicable Existing Policy and Existing Insurance Agreement.

(e) Obligations of the Company and the ACE Affiliates. The Parties acknowledge
that nothing in this Agreement shall discharge, limit or in any way affect the
obligations of the Company or the ACE Affiliates as insurers under any of the
Existing Policies. Such obligations shall continue to be performed to the extent
and in the manner set forth in the applicable Existing Policy by the Company
and/or by the ACE Affiliates, as the case may be, for the benefit of such
Persons who are entitled to such performance under the applicable Existing
Policy, provided, however, that to the extent that such performance gives rise
to Obligations, the responsibility for such Obligations shall be governed by
this Agreement.

(f) Existing ESIS Agreements. The Parties shall use commercially reasonable
efforts to enter into an agreement with ESIS promptly after the date hereof
pursuant to which ESIS shall acknowledge and consent to the RemainCo Assumption
and the SpinCo Assumption and the other provisions of this Agreement with
respect to determining any SpinCo Obligations, SpinCo Retained Obligations,
RemainCo Obligations or RemainCo Retained Obligations (or allocations thereof)
in respect of any Existing ESIS Agreement.

3. Joinder. As of the Effective Date, (a) to the extent that RemainCo is not
already a party thereto and an Existing Insurance Agreement contains any
RemainCo Obligations, each Existing Insurance Agreement is hereby deemed amended
to add RemainCo as an “Insured” or

 

6



--------------------------------------------------------------------------------

other such obligor thereunder solely to the extent necessary to give effect to
the RemainCo Assumption and (b) to the extent that SpinCo is not already a party
thereto and an Existing Insurance Agreement contains any SpinCo Obligations,
each Existing Insurance Agreement is hereby deemed amended to add SpinCo as an
“Insured” or other such obligor thereunder solely to the extent necessary to
give effect to the SpinCo Assumption.

4. Allocation.

(a) Company Designations. (i) SpinCo shall continue to pay or perform any and
all Obligations constituting SpinCo Retained Obligations pursuant to and in the
manner set forth in the applicable Existing Policy and the applicable Existing
Insurance Agreement giving rise to such Obligations and (ii) RemainCo shall
continue to pay or perform any and all Obligations constituting RemainCo
Retained Obligations pursuant to and in the manner set forth in the applicable
Existing Policy and the applicable Existing Insurance Agreement giving rise to
such Obligations; provided, however, that in each case, SpinCo and RemainCo
shall provide to the Company on a timely basis such information as the Company
may request so that the Company may determine whether the Obligations constitute
SpinCo Retained Obligations or RemainCo Retained Obligations. The Company shall
determine whether such Obligations constitute SpinCo Retained Obligations or
RemainCo Retained Obligations (the “Company Designation”) and shall notify the
applicable Party of any such Company Designation. RemainCo agrees that,
notwithstanding any dispute or disagreement it may have with respect to any
Company Designation, it will pay any RemainCo Retained Obligation pursuant to
and in the manner set forth in the applicable Existing Policy and the applicable
Existing Insurance Agreement giving rise to such RemainCo Retained Obligation;
and SpinCo agrees that, notwithstanding any dispute or disagreement it may have
with respect to any Company Designation, it will pay such SpinCo Retained
Obligation pursuant to and in the manner set forth in the applicable Existing
Policy and the applicable Existing Insurance Agreement giving rise to such
SpinCo Retained Obligation; provided, however, that such payment shall not be
construed as prejudicial to either Party in any dispute between SpinCo and
RemainCo with respect to any such Company Designation.

(b) Disputes. Notwithstanding any dispute or disagreement between SpinCo and
RemainCo concerning a Company Designation, the applicable Party shall pay any
amount payable pursuant to a Company Designation as set forth in Section 4(a),
and any such dispute or disagreement between SpinCo and RemainCo shall be
resolved pursuant to Article V of the Master Separation Agreement; provided,
that (i) the Company will not be made a party to any arbitration proceeding
arising from such dispute or disagreement, but may be called as a witness;
(ii) any costs incurred by the Company in respect of any such arbitration
proceeding will be fully reimbursed to the Company equally by the Disputing
Parties promptly following receipt of a reimbursement demand from the Company;
(iii) under no circumstances will SpinCo or RemainCo, as a result of such
arbitration proceeding, require the Company to return any amount received by the
Company pursuant to a prior Company Designation, whether such amount was
received as a result of the Company’s draw against security posted for its
benefit or otherwise, (iv) the Company shall comply with the allocation or other
resolution of such dispute established by any award or order of such
arbitration, or settlement between the

 

7



--------------------------------------------------------------------------------

Disputing Parties; and (v) any indemnification and reimbursement of the Company
by RemainCo and SpinCo pursuant to this Agreement, the Existing Policies and the
Existing Insurance Agreements and any other agreement relating to the disputed
Company Designation shall be in accordance with the allocation established by
such award, order or settlement of such dispute.

5. Collateral and Fee.

(a) SpinCo LOC and Pledged Account.

(i) SpinCo will, within fifteen (15) days after the Effective Date, provide to
the Company, as beneficiary thereof, a clean, irrevocable and unconditional
letter of credit in an amount of $4,677,013 in respect of its Obligations under
the Existing Insurance Agreements and the Existing Policies (each such letter of
credit individually and collectively being referred to herein as the “SpinCo
LOC”), issued in a form and by a bank or other financial institution, in each
case acceptable to the Company; and/or such other forms of collateral as the
Company may permit from time to time. The SpinCo LOC shall be in an aggregate
amount that is less than the aggregate amount of the Existing Collateral
provided by SpinCo and shall secure the SpinCo Retained Obligations and the
Obligations assumed by SpinCo in the SpinCo Assumption (the “SpinCo Assumed
Obligations”).

(ii) The SpinCo LOC shall be “evergreen,” meaning that it shall provide by its
terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the SpinCo LOC’s anniversary date. If the Company permits
SpinCo to provide collateral in a form other than the SpinCo LOC, SpinCo shall
provide such collateral in an amount and form acceptable to the Company.

(iii) In addition to the SpinCo LOC, SpinCo will, within fifteen (15) days after
the Effective Date, enter into a pledge and security agreement in a form
acceptable to the Company, pursuant to which SpinCo will establish a securities
account for the benefit of the Company and grant the Company a continuing first
priority security interest in and lien on all of their respective right, title
and interest, if any, in and to the assets deposited in such securities account
and all proceeds thereof as security for their now existing and hereafter
arising Obligations to the Company or such ACE Affiliates (the “SpinCo Pledged
Account”). In addition, SpinCo will enter into a control agreement in a form and
with a custodian acceptable to the Company pursuant to which SpinCo will grant
the Company with control over the SpinCo Pledged Account such that the Company
may perfect its security interest in such account and the assets deposited
therein. The initial total market value of the assets to be deposited into the
SpinCo Pledged Account is $10,534,118. The SpinCo Pledged Account shall secure
the SpinCo Assumed Obligations.

 

8



--------------------------------------------------------------------------------

(iv) SpinCo shall keep the SpinCo LOC and the SpinCo Pledged Account in place
(or other collateral acceptable to the Company) as security for payment of the
SpinCo Retained Obligations and the SpinCo Assumed Obligations, until the
Company determines in its sole discretion that there is no longer any need for
such collateral. If there shall be a material deterioration in the financial
condition of the bank or other financial institution which has issued the SpinCo
LOC, the Company shall have the right to require SpinCo to replace the SpinCo
LOC with a new letter of credit with similar terms issued by a bank or other
financial institution then acceptable to the Company.

(v) The Company shall have the right to draw against the SpinCo LOC or the
SpinCo Pledged Account and/or other collateral in each instance where any
portion of the SpinCo Retained Obligation or the SpinCo Assumed Obligations for
any reason is not fulfilled in the manner and within the time periods required
under this Agreement or the Existing Policies or Existing Insurance Agreements
giving rise thereto.

(vi) Annually, the Company shall review and redetermine the amount of the SpinCo
Retained Obligations and the SpinCo Assumed Obligations and the amount of
collateral security required pursuant to this Agreement. At such time, SpinCo
will provide its most recent audited financial statements, interim financial
statements, and any other financial information reasonably requested by the
Company for the purpose of evaluating the financial condition of SpinCo. SpinCo
will provide any needed increases in the amount of the SpinCo LOC or the SpinCo
Pledged Account (and/or other collateral if acceptable to the Company) within
thirty (30) days of the Company’s written request for such increase. The Company
will effect any decreases in the amount of the SpinCo LOC or the SpinCo Pledged
Account (and/or other collateral) promptly, provided that SpinCo is not in
breach of any of its obligations under this Agreement, the Existing Policies or
any Existing Insurance Agreement.

(b) RemainCo LOC and Pledged Account.

(i) RemainCo will, within fifteen (15) days after the Effective Date, provide to
the Company, as beneficiary thereof, a clean, irrevocable and unconditional
letter of credit in an amount of $1,779,466 in respect of its Obligations under
the Existing Insurance Agreements and the Existing Policies (each such letter of
credit individually and collectively being referred to herein as the “RemainCo
LOC”), issued in a form and by a bank or other financial institution, in each
case acceptable to the Company; and/or such other forms of collateral as the
Company may permit from time to time. The RemainCo LOC shall be in an aggregate
amount that is less than the aggregate amount of the Existing Collateral
provided by RemainCo and shall secure the RemainCo Retained Obligations and the
Obligations assumed by RemainCo in the RemainCo Assumption (the “RemainCo
Assumed Obligations”).

 

9



--------------------------------------------------------------------------------

(ii) The RemainCo LOC shall be “evergreen,” meaning that it shall provide by its
terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the RemainCo LOC’s anniversary date. If the Company permits
RemainCo to provide collateral in a form other than the RemainCo LOC, RemainCo
shall provide such collateral in an amount and form acceptable to the Company.

(iii) In addition to the RemainCo LOC, RemainCo has previously entered into a
Pledge and Security Agreement with the Company, pursuant to which RemainCo
established a securities account for the benefit of the Company and granted to
the Company a continuing first priority security interest in and lien on all of
their respective right, title and interest, if any, in and to the assets
deposited in such securities account and all proceeds thereof as security for
their now existing and hereafter arising Obligations to the Company or such ACE
Affiliates (the “RemainCo Pledged Account”). In addition, RemainCo entered into
a Control Agreement with Bank of America, pursuant to which RemainCo granted the
Company such control over the SpinCo Pledged Account so as to allow the Company
to have perfected its security interest in such account and the assets deposited
therein. On and after the Effective Date, the total market value of the assets
which must be maintained in the RemainCo Pledged Account shall be $4,070,382.
Upon receipt of the security to be provided by SpinCo under this Agreement, the
Company will consent to the withdrawal of assets on deposit in the RemainCo
Pledged Account as necessary to reduce the value of the RemainCo Pledged Account
to this amount. The RemainCo Pledged Account shall secure the RemainCo Assumed
Obligations.

(iv) RemainCo shall keep the RemainCo LOC and the RemainCo Pledged Account in
place (or other collateral acceptable to the Company) as security for payment of
the RemainCo Retained Obligations and the RemainCo Assumed Obligations, until
the Company determines in its sole discretion that there is no longer any need
for such collateral. If there shall be a material deterioration in the financial
condition of the bank or other financial institution which has issued the
RemainCo LOC, the Company shall have the right to require RemainCo to replace
the RemainCo LOC with a new letter of credit with similar terms issued by a bank
or other financial institution then acceptable to the Company.

(v) The Company shall have the right to draw against the RemainCo LOC or the
RemainCo Pledged Account and/or other collateral in each instance where any
portion of the RemainCo Retained Obligations or the RemainCo Assumed Obligations
for any reason is not fulfilled in the manner and within the time periods
required under this Agreement or the Existing Policies or Existing Insurance
Agreements giving rise thereto.

(vi) Annually, the Company shall review and redetermine the amount of the
RemainCo Retained Obligations and the RemainCo Assumed Obligations

 

10



--------------------------------------------------------------------------------

and the amount of collateral security required pursuant to this Agreement. At
such time, RemainCo will provide its most recent audited financial statements,
interim financial statements, and any other financial information reasonably
requested by the Company for the purpose of evaluating the financial condition
of RemainCo. RemainCo will provide any needed increases in the amount of the
RemainCo LOC or the RemainCo Pledged Account (and/or other collateral if
acceptable to the Company) within thirty (30) days of the Company’s written
request. The Company will effect any decreases in the amount of the RemainCo LOC
or the RemainCo Pledged Account (and/or other collateral) promptly, provided
that RemainCo is not in breach of any of its obligations under this Agreement,
the Existing Policies or any Existing Insurance Agreement.

(c) Substituted Collateral. Notwithstanding anything in any Existing Policy or
Existing Insurance Agreement to the contrary, the Parties, each RemainCo Entity
that is a party hereto and each SpinCo Entity that is a party hereto hereby
agree that, upon receipt of the Substituted Collateral, the Existing Collateral
shall be replaced with such Substituted Collateral and, accordingly, shall be
released by the Company and the ACE Affiliates.

(d) Fee. No later than fifteen (15) days after the Effective Date, RemainCo
shall pay to the Company the Fee, which shall be paid pursuant to the Company’s
wire instructions as provided to RemainCo in writing prior to the date such Fee
is payable.

6. Existing Collateral. The Substituted Collateral required to be provided by
SpinCo and RemainCo hereunder shall, except to the extent provided otherwise in
this Agreement, be subject to all of the terms and conditions applicable to the
Existing Collateral pursuant to the Existing Insurance Agreements to the same
extent that such terms and conditions applied to the Existing Collateral
thereunder.

7. Security Interest. Each of SpinCo and RemainCo may separately provide (or
have provided) to the Company and ESIS, from time to time, funds to be credited
to paid loss deposit funds, deductible funds and/ or loss funds (collectively,
“Cash Collateral”) that the Company or ESIS shall hold pursuant to the Existing
Insurance Agreements with respect to the SpinCo Retained Obligations and the
SpinCo Assumed Obligations, in the case of SpinCo, and with respect to the
RemainCo Retained Obligations and the RemainCo Assumed Obligations, in the case
of RemainCo. Each of SpinCo and RemainCo hereby grant to the Company, for its
benefit and the benefit of the ACE Affiliates, a continuing first priority
security interest in and lien on all of their respective right, title and
interest, if any, in and to the Cash Collateral and all proceeds thereof as
security for their now existing and hereafter arising Obligations to the Company
or such ACE Affiliates. The Company shall hold the Cash Collateral in accordance
with the terms of the applicable Existing Insurance Agreement pursuant to which
such Cash Collateral was provided to the Company or the applicable ACE
Affiliate. The Company shall have the sole and exclusive right, and is hereby
authorized, to use the Cash Collateral to pay any and all Obligations of SpinCo
and/or RemainCo in accordance with the Company Designation in accordance with
the terms of the applicable Existing Insurance Agreement and this Agreement.

 

11



--------------------------------------------------------------------------------

8. Billing. On and after the Effective Date, the Company (or any third party
administrator acting on behalf of the Company in respect of an Existing Policy)
will, in each case in accordance with the billing procedures set forth in the
applicable Existing Policy and Existing Insurance Agreement:

(a) bill SpinCo directly for the SpinCo Retained Obligations and the SpinCo
Assumed Obligations; and

(b) bill RemainCo directly for the RemainCo Retained Obligations and the
RemainCo Assumed Obligations.

9. Amendments. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated except by a written instrument signed
by the Company, RemainCo, SpinCo and each other Party, if any, against whom
enforcement of such amendment, change, waiver, discharge or termination is
sought.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any right or obligation hereunder may be
assigned or conveyed by any Party without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld.

11. No Waiver. The failure or refusal by any Party to exercise any rights
granted hereunder shall not constitute a waiver of such rights or preclude the
subsequent exercise thereof, and no oral communication shall be asserted as a
waiver of any such rights hereunder unless such communication shall be confirmed
in a writing plainly expressing an intent to waive such rights and signed by the
Party against whom such waiver is asserted.

12. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or by electronic mail shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties and other Persons
signatory hereto transmitted by facsimile or by electronic mail shall be deemed
to be their original signatures for all purposes.

13. No Third Party Beneficiary. This Agreement shall not be deemed to give any
right or remedy to any third party whatsoever unless otherwise specifically
granted hereunder.

14. Parties’ Representations. As of the Effective Date, each of the Parties
expressly represents on its own behalf: (a) it is an entity in good standing in
its jurisdiction of organization; (b) it has all requisite corporate power and
authority to enter into this Agreement, and to perform its obligations
hereunder; (c) the execution and delivery by it of this Agreement, and the
performance by it of its obligations under this Agreement, have been duly
authorized by all necessary corporate or other action; (d) this Agreement, when
duly executed and delivered by it, and subject to the due execution and delivery
hereof by the other Parties, will be a valid and binding obligation of it,
enforceable against it, its successors and permitted assigns, in

 

12



--------------------------------------------------------------------------------

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles; (e) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby in accordance with the respective terms and conditions
hereof will not (i) violate any provision of its Organizational Documents,
(ii) violate any applicable order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against it, or binding upon
it, or any agreement with, or condition imposed by, any governmental or
regulatory body, foreign or domestic, binding upon it as of the date hereof, or
(iii) violate any agreement, contract, obligation, promise or undertaking that
is legally binding and to which it is a party or by which it is bound; and
(f) the signatory hereto on behalf of it is duly authorized and legally
empowered to enter into this Agreement on its behalf.

15. Notices. Any and all notices, requests, approvals, authorizations, consents,
instructions, designations and other communications that are required or
permitted to be given pursuant to this Agreement shall be in writing and may be
given either by personal delivery, first class prepaid post (airmail if to
another country) or by internationally recognized overnight delivery service to
the following address, or to such other address and recipient as such Party may
have notified in accordance with the terms of this section as being its address
or recipient for notification for the purposes of this Agreement:

 

If to the Company    ACE American Insurance Company    225 E. John Carpenter
Freeway, Suite 1300    Irving, TX 75062    Attention: Underwriting Manager   

 ACE Risk Management

   Telephone:        (972) 465.7500    Facsimile:        (972) 465.7826 If to
any SpinCo Entity:    Babcock & Wilcox Enterprises, Inc.    13024 Ballantyne
Place, Suite 700    Charlotte, NC 28277    Attention: Senior Manager-Insurance
(with a copy to the General Counsel)    Telephone: (704) 625.4888    Facsimile:
(704) 625.4910 If to any RemainCo Entity:    The Babcock & Wilcox Company   
11525 North Community House Road    Suite 600    Charlotte, NC 28277   
Attention: Chief Risk Officer (with a copy to the General Counsel)    Telephone:
(980) 365.4181    Facsimile: (980) 365-4020

 

13



--------------------------------------------------------------------------------

Any notice or communication to any Person shall be deemed to be received by that
Person:

 

  (A) upon personal delivery; or

 

  (B) upon receipt if sent by mail or courier.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
regard to those provisions concerning conflicts of laws that would result in the
application of the laws of any other jurisdiction.

17. Entire Agreement. This Agreement, together with the Existing Policies and
Existing Insurance Agreements, constitute the entire agreement among all of the
Parties and supersedes all other prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.

18. Dispute Resolution. If a dispute between either SpinCo or RemainCo, on the
one hand, and the Company or any ACE Affiliate, on the other hand, involves
rights or obligations arising under this Agreement, or any of the Existing
Policies or Existing Insurance Agreements, the arbitration provisions in the
most recent Existing Insurance Agreement referenced in Exhibit II shall govern
the resolution of the entire dispute in all respects. In any such arbitration
brought by or against SpinCo or RemainCo, the other of RemainCo or SpinCo, as
applicable, shall have right to associate effectively in the defense and/or
prosecution of such arbitration.

19. Severability. If any term or other provision of this Agreement or the
Exhibits attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

20. Rules of Construction. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such

 

14



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement. No provision of
this Agreement shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be legally bound hereby have
executed this Agreement, by their duly authorized representatives.

 

ACE AMERICAN INSURANCE COMPANY, on behalf of itself and the ACE Affiliates By:  

/s/ Richard M. Sica

Name:  

Richard M. Sica

Title:  

Attorney-in-fact

BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Senior Vice President and Chief Financial
Officer THE BABCOCK & WILCOX COMPANY By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President & Chief Accounting Officer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTIONS 2, 3 and 5(c):

 

SpinCo Entities: ADTEC AB By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Authorized Signatory B&W PGG LUXEMBOURG CANADA
HOLDINGS SARL B&W PGG LUXEMBOURG FINANCE SARL B&W PGG LUXEMBOURG HOLDINGS SARL
BABCOCK & WILCOX MONTERREY FINANCE SARL By:  

/s/ David S. Black

Name:   David S. Black Title:   Type A Manager By:  

/s/ Andrej Grossman

Name:   Andrej Grossman Title:   Type B Manager



--------------------------------------------------------------------------------

AMERICON EQUIPMENT SERVICES, INC. AMERICON, INC. B&W DE PANAMA, INC. BABCOCK &
WILCOX CONSTRUCTION CO., INC. BABCOCK & WILCOX DE MONTERREY S.A. DE C.V. BABCOCK
& WILCOX EBENSBURG POWER, LLC BABCOCK & WILCOX EQUITY INVESTMENTS, LLC BABCOCK &
WILCOX INDIA HOLDINGS, INC. BABCOCK & WILCOX INTERNATIONAL INVESTMENTS CO., INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION BABCOCK & WILCOX
INTERNATIONAL, INC. BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP. BABCOCK
& WILCOX VOLUND A/S DELTA POWER SERVICES, LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

DIAMOND OPERATING CO., INC. DIAMOND POWER AUSTRALIA HOLDINGS, INC. DIAMOND POWER
CHINA HOLDINGS, INC. DIAMOND POWER EQUITY INVESTMENTS, INC. DIAMOND POWER
INTERNATIONAL, INC. DPS ANSON, LLC DPS BERLIN, LLC DPS CADILLAC, LLC DPS
FLORIDA, LLC DPS GREGORY, LLC DPS MECKLENBURG, LLC DPS PIEDMONT, LLC EBENSBURG
ENERGY, LLC MEGTEC ACQUISITION, LLC MEGTEC ENERGY & ENVIRONMENTAL LLC

BABCOCK & WILCOX

MEGTEC HOLDINGS, INC.

MEGTEC INDIA HOLDINGS, LLC MEGTEC SYSTEMS AUSTRALIA, INC. MEGTEC SYSTEMS, INC.
By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

MEGTEC TURBOSONIC TECHNOLOGIES, INC. MTS ASIA, INC. O&M HOLDING COMPANY PALM
BEACH RESOURCE RECOVERY CORPORATION POWER SYSTEMS OPERATIONS, INC. REVLOC
RECLAMATION SERVICE, INC. SERVICIOS DE FABRICACION DE VALLE SOLEADO, S.A. DE
C.V. SERVICIOS PROFESIONALES DE VALLE SOLEADO, S.A. DE C.V. SOFCO – EFS HOLDINGS
LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer BABCOCK & WILCOX GLOBAL SALES &
SERVICES – CHILE SPA By:  

/s/ Mark S. Low

Name:   Mark S. Low Title:   Director



--------------------------------------------------------------------------------

BABCOCK & WILCOX GLOBAL SALES & SERVICES SARL By:  

/s/ David S. Black

Name:   David S. Black Title:   Type A Manager By:  

/s/ Mark S. Low

Name:   Mark S. Low Title:   Type B Manager BABCOCK & WILCOX HOLDINGS, INC. By:
 

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Senior Vice President and Chief Financial
Officer BABCOCK & WILCOX POWER GENERATION GROUP, INC. BABCOCK & WILCOX
TECHNOLOGY, LLC DAMPKRAFT INSURANCE COMPANY By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

DIAMOND POWER CENTRAL & EASTERN EUROPE S.R.O. By:  

/s/ Juha K. Mustonen

Name:   Juha K. Mustonen Title:   Managing Director By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Supervisory Director DIAMOND POWER DO BRASIL
LIMITADA By:  

/s/ Danyelle Bispo Rocha de Oliveira

Name:   Danyelle Bispo Rocha de Oliveira Title:   Manager DIAMOND POWER FINLAND
OY By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Chairman and Ordinary Member DIAMOND POWER
GERMANY GMBH By:  

/s/ Thomas E. Moskal

Name:   Thomas E. Moskal Title:   Member



--------------------------------------------------------------------------------

DIAMOND POWER MACHINE (HUBEI) CO., INC. By:  

/s/ John Ford

Name:   John Ford Title:   General Manager DIAMOND POWER SERVICES S.E.A. LTD.
DIAMOND POWER SPECIALTY (PROPRIETARY) LIMITED DIAMOND POWER SPECIALTY LIMITED
DIAMOND POWER SWEDEN AB By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Director EBENSBURG INVESTORS LIMITED
PARTNERSHIP EBENSBURG POWER COMPANY By:  

BABCOCK & WILCOX

EBENSBURG POWER, LLC,

General Partner

By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

GOTAVERKEN EMISSION TECHNOLOGY AB By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Authorized Signatory GOTAVERKEN MILIJO AB By:  

/s/ John Veje Oleson

Name:   John Veje Oleson Title:   Chairman and Director LOIBL ALLEN-SHERMAN HOFF
GMBH By:  

/s/ Thomas E. Moskal

Name:   Thomas E. Moskal Title:   Managing Director



--------------------------------------------------------------------------------

MEGTEC EUROPE COOPERATIEF U.A. MEGTEC IEPG BV MEGTEC PPG BV By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Managing Director A By:   TMF NETHERLANDS B.V.  
By:  

/s/ Bas Pijnenburg

  By:  

/s/ Stephan de Jonge

  Name:  

Bas Pijnenburg and Stephan de Jonge

  Title:   Managing Director B MEGTEC SYSTEMS INDIA PRIVATE LTD. By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Managing Director, Chief Executive Officer and
President MEGTEC SYSTEMS LIMITED By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Company Secretary



--------------------------------------------------------------------------------

MEGTEC SYSTEMS S.A.S. By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   President MEGTEC SYSTEMS AB MEGTEC SYSTEMS AMAL AB
MEGTEC THERMAL ENERGY & ENVIRONMENTAL TECHNOLOGY (SHANGHAI), LTD. MEGTEC SYSTEMS
(SHANGHAI), LTD. MEGTEC TURBOSONIC INC. By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Director MEGTEC ENVIRONMENTAL LIMITED By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Company Secretary MTS ENVIRONMENTAL GMBH By:  

/s/ Harald Bauer

Name:   Harald Bauer Title:   Managing Director



--------------------------------------------------------------------------------

P.T. BABCOCK & WILCOX ASIA By:  

/s/ J. Randall Data

Name:   J. Randall Data Title:   President/Director



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTIONS 2, 3 and 5(c):

 

RemainCo Entities: B&W NE LUXEMBOURG SARL By:  

/s/ David S. Black

Name:   David S. Black Title:   Type A Manager By:  

/s/ Andrej Grossman

Name:   Andrej Grossman Title:   Type B Manager BABCOCK & WILCOX CANADA LTD.
BABCOCK & WILCOX COMMERCIAL POWER, INC. BABCOCK & WILCOX INVESTMENT COMPANY
BABCOCK & WILCOX MPOWER, INC. BABCOCK & WILCOX NUCLEAR ENERGY, INC. BABCOCK &
WILCOX NUCLEAR OPERATIONS GROUP, INC. BABCOCK & WILCOX TECHNICAL SERVICES GROUP,
INC. BABCOCK & WILCOX GOVERNMENT AND NUCLEAR OPERATIONS, INC. INTECH
INTERNATIONAL, INC. By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President and Chief Accounting   Officer



--------------------------------------------------------------------------------

B&W NUCLEAR MAINTENANCE SERVICES, INC. BABCOCK & WILCOX INTECH, INC. BABCOCK &
WILCOX MODULAR REACTORS LLC BABCOCK & WILCOX NOG TECHNOLOGIES, INC. BABCOCK &
WILCOX TECHNICAL SERVICES SAVANNAH RIVER COMPANY BWXT FEDERAL SERVICES, INC. By:
 

/s/ David S. Black

Name:   David S. Black Title:   Assistant Treasurer BABCOCK & WILCOX NUCLEAR
ENERGY EUROPE SAS By:  

/s/ James D. Goodfellow

Name:   James D. Goodfellow Title:   President BABCOCK & WILCOX TECHNICAL
SERVICES (U.K.) LIMITED By:  

/s/ James D. Canafax

Name:   James D. Canafax Title:   Joint Secretary



--------------------------------------------------------------------------------

BABCOCK & WILCOX TECHNICAL SERVICES CLINCH RIVER, LLC BWXT WASHINGTON, INC.
MARINE MECHANICAL CORPORATION NFS HOLDINGS, INC. NOG-ERWIN HOLDINGS, INC. By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President and Controller BWXT CANADA
HOLDINGS CORP. By:  

/s/ David S. Black

Name:   David S. Black Title:   Officer BWXT FOREIGN HOLDINGS, LLC By:  

/s/ David S. Black

Name:   David S. Black Title:   Treasurer CREOLE INSURANCE COMPANY, LTD. By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

GENERATION MPOWER CANADA LTD. GENERATION MPOWER LLC By:  

/s/ William A. Fox

Name:   William A. Fox Title:   President & Chief Executive Officer KANSAS CITY
ADVANCED MANUFACTURING, LLC By:  

/s/ Joseph G. Henry

Name:   Joseph G. Henry Title:   Director/Manager NUCLEAR FUEL SERVICES, INC.
By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President, Assistant Treasurer &  
Controller



--------------------------------------------------------------------------------

EXHIBIT I – SPINCO ENTITIES

See Schedule 1.1(d) and Schedule 1.1(l) attached hereto. No SpinCo Entity listed
on Schedule 1.1(d) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy or Existing
Insurance Agreement solely by virtue of being listed on such Schedule 1.1(d).



--------------------------------------------------------------------------------

Schedule 1.1(d)

Designated SpinCo Entities

 

Reference ID

  

Name

333    Ahahsain Hudson Heat Transfer Co. Ltd 398    Advanced Refractory
Technologies, Inc.    A.M. Lockett & Co., Limited    Amcermet Corporation 732   
Applied Synergistics, Inc. 924    ASEA Babcock 235    Ash Acquisition Company
326    B & W Clarion, Inc. 574    B&W Ebensburg Pa., Inc. 383    B&W Fort Worth
Power,Inc. 922    B&W Mexicana, S.A. de C.V. 9991    B&W North Branch G.P., Inc.
9990    B&W North Branch L.P., Inc. 586    B&W Saba, Inc. 591    B&W Service
Company    B&W Tubular Products Limited 212    Babcock & Wilcox Asia Investment
Co., Inc. 115    Babcock & Wilcox Asia Limited 533    Babcock & Wilcox Canada
Leasing Ltd. 1570    Babcock & Wilcox China Holdings, Inc. 215    Babcock &
Wilcox China Investment Co., Inc. 1571    Babcock & Wilcox Denmark Holdings, LLC
594    Babcock & Wilcox do Brasil Limitada 528    Babcock & Wilcox do Brasil
Participacoes Limitada 206    Babcock & Wilcox Egypt SAE 169    Babcock & Wilcox
Fibras Ceramicas Limitada 557    Babcock & Wilcox Foreign Sales Corporation 175
   Babcock & Wilcox Gama Kazan Teknolojisi A.S. 552    Babcock & Wilcox General
Contracting Company 395    Babcock & Wilcox HRSG Company    Babcock & Wilcox
Industries, Ltd. 2045    Babcock & Wilcox International Construction Co., Inc.
305    Babcock & Wilcox Jonesboro Power, Inc.    Babcock & Wilcox Refractories
limited 323    Babcock & Wilcox Salt City Power, Inc. 322    Babcock & Wilcox
Tracy Power, Inc. 314    Babcock & Wilcox Victorville Power, Inc: 727    Babcock
& Wilcox Volund France SAS 315    Babcock PFBC, Inc.



--------------------------------------------------------------------------------

Reference ID

  

Name

559    Babcock Southwest Construction Corporation 936    Babcock-Ultrapower
Jonesboro 937    Babcock-Ultrapower West Enfield 951    Bailey Beijing Controls
Co., Ltd. 516    Bailey Controls Australia Pty. Limited 517    Bailey Controls
International Sales & Services Company, Inc. 954    Bailey Controls Jordan for
Process Controls Services, ltd. 563    Bailey Controls Sales & Service
(Australia) Pty. Limited 564    Bailey Controls Sales & Services Canada Inc. 561
   Bailey do Brasil lnstrumentos Industrials Limitada 114    Bailey
International, Inc. 923    Bailey Japan Company Limited 542    Bailey Meter and
Controls Company    Bailey Meter Company 562    Bailey Meter Co. (Japan) Ltd.   
Bailey Meter Company Limited    Bailey Meter GmbH    C.C. Moore & Company
Engineers 329    Clarion Energy, Inc. 328    Clarion Power Company    Control
Components France 514    Control Components Italy S.R.L.    Control Components,
Inc. (California)    Control Components, Inc. (Delaware) 948    Control
Components Japan 545    Detroit Broach & Machine Corporation 551    Diamond
Blower Company Limited    Diamond Canapower Ltd. 518    Diamond Power lmportacao
e Exportacao Ltda. 144    Diamond Power Korea Inc. 526    Diamond Power
Specialty (Japan) Ltd. 558    Diamond Power Specialty (Proprietary) Limited 546
   Diamond Power Specialty Corporation (Delaware)    Diamond Power Speciality
Corporation (Ohio) 529    Diamond Power Specialty GmbH 1990    DPS Berkeley, LLC
1996    DPS Lowell Cogen, LLC 1991    DPS Michigan, LLC 1994    DPS Mojave, LLC
1998    DPS Sabine, LLC 332    Ebensburg Energy, Inc. 397   
Ejendomsaktieselskabet Falkevej2 968    EPC Business Trust



--------------------------------------------------------------------------------

Reference ID

  

Name

919    Especialidades Termomecanicas, S.A. de C.V. 550    Ferry-Diamond
Engineering Company Limited 928    Fibras Ceramicas C.A. 509    Fibras
Ceramicas, Inc. 547    Globe Steel Tubes Corporation    Greer Land Co.    Holmes
Insulations Limited 2001    Ivey-Cooper Services, L.L.C. 941    lsolite Babcock
Refractories Company, Ltd. 927    lsolite Eastern Union Refractories Co., Ltd.
920    KBW Gasification Systems, Inc. 512    LT Produkter i Skutskar AB 938   
Maine Power Services 345    McDermott Heat Transfer Company 344    McDermott
Productos Industriales de Mexico, S.A. de C.V. 946    Medidores Bailey, S.A. de
C.V. 942    Morganite Ceramic Fibres Limited 943    Morganite Ceramic Fibres
Pty. Limited 944    Morganite Ceramic Fibres S. A. 544    National Ecology
(Alabama) Incorporated 575    National Ecology (Utah) Incorporated 540   
National Ecology Company 976    Nooter/Eriksen - Babcock & Wilcox, L.L.C. 933   
North American CWF Partnership 9989    North Branch Power Company L.P. 971   
North County Operations Associates 501    North County Recycling, Inc. 1153   
P. T. Heat Exchangers Indonesia 934    Palm Beach Energy Associates    Piedmont
Tool Machine Company 581    Power Systems Sunnyside Operations GP, Inc. 583   
Power Systems Sunnyside Operations LP, Inc. 508    Productos de Caolin, Inc. 577
   PSO Caribbean, Inc. 932    South Point CWF 556    Sunland Construction Co.,
Inc. 988    Sunnyside Cogeneration Associates 582    Sunnyside II, Inc. 992   
Sunnyside II, L.P 303    Sunnyside III, Inc. 993    Sunnyside Operations
Associates L.P. 571    Termobloc Industria E Comercio Ltda. 953    Thermax
Babcock & Wilcox Limited 502    TLT - Babcock, Inc. 1152    W.E. Smith Hudson
Pty. Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(l)

SpinCo Subsidiaries

 

Reference ID

  

Name

  

Jurisdiction

  

Formation

   Adtec AB       553    Americon Equipment Services, Inc.    Delaware   
12/3/1985 554    Americon, Inc.    Delaware    3/29/1985 127    B&W de Panama,
Inc.    Panama    3/5/1986 2075    B&W PGG Luxembourg Canada Holdings SARL   
Luxembourg    11/21/2013 2054    B&W PGG Luxembourg Finance SARL    Luxembourg
   11/15/2011 2053    B&W PGG Luxembourg Holdings SARL    Luxembourg   
11/15/2011 555    Babcock & Wilcox Construction Co., Inc.    Delaware   
3/29/1985 2107    Babcock & Wilcox Monterrey Finance SARL    Luxembourg   
12/5/2014 2011    Babcock & Wilcox de Monterrey S.A. de C.V.    Mexico   
9/16/2009 327    Babcock & Wilcox Ebensburg Power, LLC    Delaware    12/2/1986
302    Babcock & Wilcox Equity Investments, LLC    Delaware    12/10/1984 2080
   Babcock & Wilcox Global Sales & Services - Chile SpA    Chile    5/19/2014
2081    Babcock & Wilcox Global Sales & Services SARL    Luxembourg    3/19/2014
2114    Babcock & Wilcox Holdings, Inc.    Delaware    4/20/2015 2028    Babcock
& Wilcox India Holdings, Inc.    Delaware    3/4/2010 598    Babcock & Wilcox
India Private Limited    India    2/3/1999 126    Babcock & Wilcox International
Investments Co., Inc.    Panama    10/23/1985 530    Babcock & Wilcox
International Sales and Service Corporation    Delaware    9/27/1973 541   
Babcock & Wilcox International, Inc.    Delaware    5/20/1981 2072    Babcock &
Wilcox Power Generation Group Canada Corp.    Nova Scotia    11/27/2013 500   
Babcock & Wilcox Power Generation Group, Inc.    Delaware    12/16/1977 595   
Babcock & Wilcox Technology, Inc.    Delaware    3/6/1997 599    Babcock &
Wilcox Volund A/S    Denmark    11/22/1999 2113    Dampkraft Insurance Company
   South Carolina    4/14/2015 1988    Delta Power Services, LLC    Delaware   
3/1/2001 766    Diamond Operating Co., Inc.    Delaware    3/1/2002 1572   
Diamond Power Australia Holdings, Inc.    Delaware    9/3/2002 1984    Diamond
Power Central & Eastern Europe s.r.o.    Czech Republic    3/25/2008 1573   
Diamond Power China Holdings, Inc.    Delaware    9/3/2002 521    Diamond Power
do Brasil Limitada    Brazil    2/13/1998 1574    Diamond Power Equity
Investments, Inc.    Delaware    9/3/2002



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

525    Diamond Power Finland OY    Finland    3/14/1985 504    Diamond Power
Germany GmbH    Germany    10/30/2001 597    Diamond Power International, Inc.
   Delaware    3/6/1997 949    Diamond Power Machine (Hubei) Co., Inc.    China
   4/20/2004 1908    Diamond Power Services S.E.A. Ltd.    Thailand    2/22/2000
522    Diamond Power Specialty (Proprietary) Limited    Republic of South Africa
   4/29/1998 523    Diamond Power Specialty Limited    United Kingdom   
3/5/1913 524    Diamond Power Sweden AB    Sweden    3/2/1965 2079    DPS Anson,
LLC    Delaware    1/15/2014 2044    DPS Berlin, LLC    Delaware    2/24/2011
1997    DPS Cadillac, LLC    Delaware    2/17/2006 1995    DPS Florida, LLC   
Delaware    10/25/2005 1993    DPS Gregory, LLC    Delaware    11/10/2004 1992
   DPS Mecklenburg, LLC    Delaware    9/27/2004 9999    DPS Piedmont, LLC   
Delaware    6/29/2010 2082    Ebensburg Energy, LLC    Delaware    3/27/2014 967
   Ebensburg Investors Limited Partnership    Pennsylvania    3/26/1992 331   
Ebensburg Power Company    Pennsylvania    12/9/1986    Gotaverken Emission
Technology AB       2027    Gotaverken Milijo AB    Sweden    12/3/2003 2055   
Loibl Allen-Sherman Hoff GmbH    Germany    12/16/1993 2104    MEGTEC
Acquisition, LLC    Delaware    8/8/2008 2097    MEGTEC Energy & Environmental
LLC    Delaware    4/22/2008 2092    MEGTEC Environmental Limited    United
Kingdom    12/12/2003 2100    MEGTEC Europe Cooperatief U.A.    Netherlands   
8/20/2008 2083    MEGTEC Holdings, Inc.    Delaware    8/8/2008 2089    MEGTEC
IEPG BV    Netherlands    2103    MEGTEC India Holdings, LLC    Delaware   
4/22/2008 2101    MEGTEC PPG BV    Netherlands    9/17/2008 2091    MEGTEC
Systems AB    Sweden    8/8/1970 2095    MEGTEC Systems Amal AB    Sweden   
7/17/2001 2098    MEGTEC Systems Australia, Inc.    Delaware    1/12/1999 2087
   MEGTEC Systems India Private Ltd.    India    12/19/2005 2094    MEGTEC
Systems Limited    United Kingdom    9/17/2008 2093    MEGTEC Systems S.A.S.   
France    11/23/1974 2086    MEGTEC Systems Shanghai Ltd.    China    2096   
MEGTEC Systems, Inc.    Delaware    7/7/1997 2085    MEGTEC Thermal Energy &
Environmental Technology (Shanghai), LTD.    China   



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

2088    MEGTEC TurboSonic Inc.    Ontario    7/1/2000 2099    MEGTEC TurboSonic
Technologies, Inc.    Delaware    4/14/1961 2101    MTS Asia, Inc.    Delaware
   6/17/2001 2090    MTS Environmental GmbH    Germany    2/27/2008 1989    O&M
Holding Company    Delaware    6/26/2008 707    P.T. Babcock & Wilcox Asia   
Indonesia    8/24/2000 534    Palm Beach Resource Recovery Corporation   
Florida    10/26/1984 560    Power Systems Operations, Inc.    Delaware   
10/22/1985 568    Revloc Reclamation Service, Inc.    Delaware    7/2/1990 2013
   Servicios de Fabricacion de Valle Soleado, S.A. de C.V.    Mexico   
7/31/2009 2012    Servicios Profesionales de Valle Soleado, S.A. de C.V.   
Mexico    7/31/2009 767    SOFCo - EFS Holdings LLC    Delaware    2/22/2002



--------------------------------------------------------------------------------

EXHIBIT II –EXISTING INSURANCE AGREEMENTS

 

Name of Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to

Agreement

  

Effective Date
of Agreement

Cash Flow Deductible Workers’ Compensation Agreement    The Babcock & Wilcox
Company    Insurance Company of North America             4/1/1991 Workers
Compensation Deductible Funding Agreement    Babcock & Wilcox Company    CIGNA
Insurance Company of Texas    Pacific Employers Insurance Company         
4/1/1992 Agreement for Workers Compensation Residual market Assessments   
Babcock & Wilcox Company    CIGNA Insurance Company of Texas    Pacific
Employers Insurance Company          4/1/1992 Casualty Insurance Program
Agreement    The Babcock & Wilcox Company    Pacific Employers Insurance Company
            4/1/1993 Agreement for Workers Compensation Residual market
Assessments Captive Program    Pacific Employers Insurance Company    Creole
Insurance Company, Ltd             4/1/1993 Casualty Insurance Program Agreement
   The Babcock & Wilcox Company    Pacific Employers Insurance Company         
   4/1/1994 Agreement for Workers compensation Residual Market Assessments
Captive Program    Pacific Employers Insurance Company    Creole Insurance
Company, Ltd             4/1/1994 Casualty Insurance Program Agreement    The
Babcock & Wilcox Company    CIGNA Insurance Company    Bankers Standard
Insurance Company          4/1/1995 Casualty Insurance Program Agreement    The
Babcock & Wilcox Company    CIGNA Insurance Company    Bankers Standard
Insurance Company          4/1/1995 Addendum I Casualty Insurance Program
Agreement    The Babcock & Wilcox Company    CIGNA Insurance Company    Bankers
Standard Insurance Company          4/1/1996 Reinsurance Agreement    Honore
Insurance Company Limited    CIGNA Insurance Company             4/1/1997
Reinsurance Agreement    Honore Insurance Company Limited    CIGNA Insurance
Company of Canada             4/1/1997 Addendum III Casualty Insurance Program
Agreement    The Babcock & Wilcox Company    CIGNA Insurance Company    Bankers
Standard Insurance Company    Pacific Employers Insurance Company       4/1/1997
Final Summary of Proposal    Aon Risk Services of Texas, Inc    Pacific
Employers Ins/Bankers Standard Ins.             4/1/1997 Canadian Reinsurance
Agreement    Honore Insurance Company Limited    CIGNA Insurance Company of
Canada             4/1/1997 Addendum I - Canadian Reinsurance Agreement   
Honore Insurance Company Limited    CIGNA Insurance Company of Canada         
   4/1/1997 Agreement Regarding Return Premiums    Babcock & Wilcox Company   
Creole Insurance Company, Limited    CIGNA Insurance Company    Indemnity
Insurance Company of North American    CIGNA Insurance Company of Canada   
7/28/1997



--------------------------------------------------------------------------------

Name of Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to

Agreement

  

Effective Date
of Agreement

Agreement Regarding Return Premiums    The Babcock & Wilcox Company    Creole
Insurance Company, Limited    CIGNA Insurance Company    Indemnity Insurance
Company of NA    CIGNA Insurance Company of Canada    7/28/1997 Agreement    The
Babcock & Wilcox Company    Pacific Employers Insurance Company            
4/1/1998 Casualty Insurance Program Agreement    The Babcock & Wilcox Company   
CIGNA Insurance Company of Texas    Pacific Employers Insurance Company         
4/1/1998 Addendum I Reinsurance Agreement    Honore Insurance Company Ltd   
CIGNA Insurance Company of Canada             4/1/1998 Casualty Insurance
Program Agreement    The Babcock & Wilcox Company    CIGNA Insurance Company of
Texas    Pacific Employers Insurance Company          4/1/1998 Cash Flow
Deductible Workers’ Compensation Program    AON Risk Services of Texas, Inc.   
CIGNA Insurance Company of Texas    Pacific Employers Insurance Company         
4/1/1998 Cash Flow High Deductible Program    AON Risk Services of Texas, Inc.
   Insurance Company of North America    Pacific Employers Insurance Company   
      4/1/1998 Specific Excess Workers’ Compensation & Employers’ Liability   
AON Risk Services of Texas, Inc.    CIGNA Insurance Company             4/1/1998
TPA Agreement    The Babcock & Wilcox Company    Pacific Employers Insurance Co.
            4/1/1998 Casualty Insurance Program Agreement    The Babcock &
Wilcox Company    CIGNA Insurance Company of Texas    Pacific Employers
Insurance Company          4/1/1998 Casualty Insurance Program Agreement    The
Babcock & Wilcox Company    CIGNA Insurance Company of Texas    Pacific
Employers Insurance Company          4/1/1998 Final Summary of Proposal    Aon
Risk Services of Texas, Inc    Pacific Employers Insurance Co.    CIGNA
Insurance Company          4/1/1998 Agreement    The Babcock & Wilcox Company   
Pacific Employers Insurance Company             4/1/1999 Addendum I Casualty
Insurance Program Agreement    The Babcock & Wilcox Company    Pacific Employers
Insurance Company    ACE Insurance Company of Texas (formerly CIGNA Insurance
company of Texas       4/1/1999 Addendum II Casualty Insurance Program Agreement
   The Babcock & Wilcox Company    Pacific Employers Insurance Company    CIGNA
Insurance Company of Texas          4/1/1999 Addendum II to Reinsurance
Agreement    Cigna Insurance Company of Canada    Honore Insurance Company
Limited             4/1/1999 Addendum III to Reinsurance Agreement    ACE INA
Insurance (formerly CIGNA Insurance Company of Canada    Honore Insurance
Company Limited             4/1/1999



--------------------------------------------------------------------------------

Name of Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to

Agreement

  

Effective Date
of Agreement

Multi-Line Deductible Cash Flow Insurance    AON Risk Services of Texas, Inc.   
Pacific Employers Insurance Company    CIGNA Insurance Company    Insurance
Company of North America       4/1/1999 Combined Multi-Line Program Agreement   
Pacific Employers Insurance Company    Babcock & Wilson Company            
1/1/2000 Addendum IV Reinsurance Agreement    ACE INA Insurance    Honore
Insurance Company Limited             1/1/2000 Addendum II Combined Multi-line
Program Agreement    Pacific Employers Insurance Company    Babcock & Wilson
Company             1/1/2001 Addendum V to Reinsurance Agreement    ACE INA
Insurance    Honore Insurance Company Limited             1/1/2001 Addendum IV
to Combined Multi-Line Program Agreement    Pacific Employers Insurance Company
   Babcock & Wilson Company             1/1/2002 Addendum VI to Reinsurance
Agreement    ACE INA Insurance    Pirogue Insurance Company, Ltd            
1/1/2002 Addendum V to Combined Multi-Line Program Agreement    Babcock & Wilcox
Company    ACE American Insurance Company    Pacific Employers Insurance Company
         1/1/2003 Addendum VII to Reinsurance Agreement    ACE INA Insurance   
Pirogue Insurance Company, Ltd             1/1/2003 Addendum VI to Combined
multi-Line Program    Babcock & Wilcox Company    ACE American Insurance Company
   Pacific Employers Insurance Company    ACE INA Insurance Company      
1/1/2004 Addendum VII to Combined Multi-Line Program Agreement    Babcock &
Wilcox Company    ACE American Insurance Company    ACE INA Insurance Company   
      1/1/2005 Casualty Program Binder    The Babcock & Wilcox Company    ACE
American Insurance Company    ACE INA Insurance          1/1/2006 Casualty
Program Binder    The Babcock & Wilcox Company    ACE American Insurance Company
   ACE INA Insurance          1/1/2007 Casualty Program Binder    The Babcock &
Wilcox Company    ACE American Insurance Company    ACE INA Insurance   
Indemnity Insurance Company of North America       1/1/2008 Casualty Program
Proposal    The Babcock & Wilcox Company    ACE American Insurance Company   
ACE INA Insurance    Indemnity Insurance Company of North America       1/1/2009
Casualty Program Proposal    The Babcock & Wilcox Company    ACE American
Insurance Company    ACE INA Insurance    Indemnity Insurance Company of North
America       1/1/2010 Assumption and Loss Allocation Agreement    Babcock &
Wilcox Holdings, Inc.    McDermott International, Inc.    ACE American Insurance
Company          5/18/2010 Novation and Assumption Agreement    Creole Insurance
Company, Ltd.    Boudin Insurance Company, Ltd.    ACE American Insurance
Company          5/18/2010



--------------------------------------------------------------------------------

Name of Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to Agreement

  

Party to

Agreement

  

Effective Date
of Agreement

Casualty Program Binder    The Babcock & Wilcox Company    ACE American
Insurance Company    Indemnity Insurance Company of North America         
1/1/2011 Casualty Program Binder    The Babcock & Wilcox Company    ACE American
Insurance Company    Indemnity Insurance Company of North America         
1/1/2012 Casualty Program Binder    The Babcock & Wilcox Company    ACE American
Insurance Company    Indemnity Insurance Company of North America         
1/1/2013 Casualty Program Binder    The Babcock & Wilcox Company    ACE American
Insurance Company    Indemnity Insurance Company of North America         
11/15/2013 Casualty Program Binder    The Babcock & Wilcox Company    ACE
American Insurance Company    Indemnity Insurance Company of North America      
   11/15/2014



--------------------------------------------------------------------------------

EXHIBIT III –EXISTING POLICIES

 

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/1/1982   4/1/1983   GLP 829719    Babcock & Wilcox Company   GL   INA 4/1/1982
  4/1/1985   XCP 014414    Intermountain Power Agency Department of Water &
Power City of Los Angeles   XGL   INA 4/1/1983   4/1/1984   RSC C20704202   
Babcock & Wilcox Company   WC   INA - TX 4/1/1983   4/1/1984   RSC C20704226   
Babcock & Wilcox Company   WC   Pacific Employers 4/1/1983   4/1/1984   SCA 5914
   The Babcock & Wilcox Company   Auto   INA - TX 4/1/1984   4/1/1985   RSC
C22890785    TLT Babcock, Inc., a Joint Venture   WC   Pacific Employers
3/8/1985   3/8/1986   GLP G05111523    Babcock & Wilcox Company   GL   INA
4/1/1985   4/1/1986   RSC C19396812    Babcock & Wilcox Company   WC   Cigna
4/1/1985   4/1/1986   XCP G05111730    Commonwealth Edison Company   XGL   INA
4/1/1985   4/1/1986   XCP G0511326A    Intermountain Power Agency Department of
Water & Power City of Los Angeles   GL   INA 4/21/1985   5/2/1985   GLP
G05111766    Chevron USA   GL   INA 6/30/1985   7/10/1985   GLP G05112588   
Chevron USA   GL   INA 4/1/1986   4/1/1987   CPO G03518656    Babcock & Wilcox
Company   GL   INA 4/1/1986   4/1/1987   CPO G05114329    Babcock & Wilcox
Company   GL   INA 4/1/1986   4/1/1987   CPO G05114329    Babcock & Wilcox
Company   GL   INA 4/1/1986   4/1/1987   XCP G05114184    Arco Oil & Gas Company
  XGL   INA 4/1/1987   4/1/1988   CPO G05115401    Babcock & Wilcox Company  
XGL   INA 4/1/1987   4/1/1988   CPO G05115620    Babcock & Wilcox Company   GL  
INA ILL 4/1/1987   4/1/1988   CPO G05115632    Babcock & Wilcox Company   GL  
INA Ohio 4/1/1987   4/1/1988   CPO G05115978    Babcock & Wilcox Company   GL  
INA 4/1/1987   4/1/1988   SCA 010999    The Babcock & Wilcox Company   Auto  
INA 4/1/1988   4/1/1989   XSL G05194167    The Babcock & Wilcox Company   XGL  
INA 4/1/1988   4/1/1989   XSL G05194179    The Babcock & Wilcox Company   XGL  
Cigna of Ohio 4/1/1989   4/1/1990   CGO G05195792    Babcock & Wilcox Company  
GL   INA 4/1/1989   4/1/1990   CPO G05195809    Babcock & Wilcox Company   GL  
INA 4/1/1989   4/1/1990   CPO G05195809    Babcock & Wilcox Company   GL   INA
4/1/1989   4/1/1990   RSC C22291312    B & W Fuel Company   WC   INA 4/1/1989  
4/1/1990   RSC C32916879    Babcock & Wilcox Company   WC   Pacific Employers
4/1/1989   4/1/1990   RSC C32916880    Babcock & Wilcox Company   WC   Cigna
4/1/1989   4/1/1990   RSC C32916892    Babcock & Wilcox Company 2   WC   Cigna -
ILL 4/1/1989   4/1/1990   RSC C32916922    Babcock & Wilcox Company   WC  
Atlantic Employers



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/1/1989   4/1/1990   SCA 012151    The Babcock & Wilcox Company   Auto   INA
4/1/1989   4/1/1990   SCA 012152    The Babcock & Wilcox Company   GL   INA
4/1/1989   4/1/1990   XSL G05195780    The Babcock & Wilcox Company   XGL   INA
4/1/1989   4/1/1990   XSL G05195780    The Babcock & Wilcox Company   XGL   INA
9/17/1989   9/17/1990   CRL G0519698A    ASEA - Babcock PFBC Joint Venture   GL
  INA 4/1/1990   4/1/1991   CGO G0519751A    Babcock & Wilcox Company   GL   INA
4/1/1990   4/1/1991   CGO G0519751A    Babcock & Wilcox Company   GL   INA
4/1/1990   4/1/1991   CPO G05197521    Babcock & Wilcox Company   GL   INA
4/1/1990   4/1/1991   CPO G05197521    Babcock & Wilcox Company   GL   INA
4/1/1990   4/1/1991   CPO G05197521    Babcock & Wilcox Company   GL   INA
4/1/1990   4/1/1991   RSC C22292286    Babcock & Wilcox Company   WC   Pacific
Employers 4/1/1990   4/1/1991   RSC C22292304    Babcock & Wilcox Company   WC  
Cigna - ILL 4/1/1990   4/1/1991   RSC C22292316    Babcock & Wilcox Company   WC
  Atlantic Employers 4/1/1990   4/1/1991   RSC C22292328    B & W Fuel Company  
WC   INA 4/1/1990   4/1/1991   RSC C22292730    Babcock & Wilcox Company   WC  
INA 4/1/1990   4/1/1991   RSC C2229362A    Babcock & Wilcox Company   WC  
California Union 4/1/1990   4/1/1991   SCA 012197    The Babcock & Wilcox
Company   Auto   INA 4/1/1990   4/1/1991   SCA 012198    The Babcock & Wilcox
Company   Auto   INA 4/1/1990   4/1/1991   XSL G05197508    The Babcock & Wilcox
Company   XGL   INA 9/12/1990   9/12/1991   CPO G13210755    Babcock & Wilcox
Company Power Generation Group   GL   INA 4/1/1991   4/1/1992   CGO G13211061   
Babcock & Wilcox Company   GL   INA 4/1/1991   4/1/1992   CGO G13211061   
Babcock & Wilcox Company   GL   INA 4/1/1991   4/1/1992   CPO G13211073   
Babcock & Wilcox Company   GL   INA 4/1/1991   4/1/1992   CPO G13211073   
Babcock & Wilcox Company   GL   INA 4/1/1991   4/1/1992   RSC C2229354   
Babcock & Wilcox Company   WC   Pacific Employers 4/1/1991   4/1/1992   RSC
C22293564    Babcock & Wilcox Company   WC   Atlantic Employers 4/1/1991  
4/1/1992   RSC C22293898    Babcock & Wilcox Company   WC   INA 4/1/1991  
4/1/1992   SCA 012272    Babcock & Wilcox Company   Auto   INA 4/1/1991  
4/1/1992   WLR C22293552    Babcock & Wilcox Company   WC   Pacific Employers
4/1/1991   4/1/1992   WLR C22293849    Babcock & Wilcox Company   WC   Pacific
Employers 4/1/1991   4/1/1992   WLR C22293850    Babcock & Wilcox Company   WC  
Pacific Employers 4/1/1991   4/1/1992   WLR C22293862    Babcock & Wilcox
Company   WC   Pacific Employers 4/1/1991   4/1/1992   WLR C22293874    Babcock
& Wilcox Company   WC   Pacific Employers 4/1/1991   4/1/1992   WLR C22293886   
Babcock & Wilcox Company   WC   Pacific Employers 4/1/1991   4/1/1992   XSL
G1321105A    The Babcock & Wilcox Company   XGL   INA



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/1/1991   4/1/1992   XWC 011231    Babcock & Wilcox Company   XWC   Cigna
7/22/1991   7/22/1992   XCP G13211437    City of Lakeland, Florida Department of
Electric & Water Utilities   XGL   INA 8/24/1991   8/24/1992   OGL G1321153A   
PowerSafety International, Inc.   GL   INA 9/12/1991   9/12/1992   CPO G13211541
   Babcock & Wilcox Company Power Generation Group   GL   INA 4/1/1992  
4/1/1993   CGO G13211887    Babcock & Wilcox Company   GL   INA 4/1/1992  
4/1/1993   CPO G13211899    Babcock & Wilcox Company   GL   INA 4/1/1992  
4/1/1993   CPO G13211899    Babcock & Wilcox Company   GL   INA 4/1/1992  
4/1/1993   RSC C38326259    Babcock & Wilcox Company   WC   Pacific Employers
4/1/1992   4/1/1993   RSC C38326351    Babcock & Wilcox Company   WC   INA
4/1/1992   4/1/1993   WLR C38326260    Babcock & Wilcox Company   WC   Pacific
Employers 4/1/1992   4/1/1993   WLR C38326338    Babcock & Wilcox Company   WC  
Cigna - TX 4/1/1992   4/1/1993   XCP G13211991    Naheola Cogeneration Limited
Partnership & Industrial Development Board   XGL   INA 4/1/1992   4/1/1993   XSL
G13211905    The Babcock & Wilcox Company   XGL   INA 4/1/1992   4/1/1993   XWC
011301    Babcock & Wilcox Company   XWC   Cigna 4/1/1993   4/1/1994   CGO
G13212612    Babcock & Wilcox Company   GL   INA 4/1/1993   4/1/1994   CGO
G13212612    Babcock & Wilcox Company   GL   INA 4/1/1993   4/1/1994   CPO
G13212600    Babcock & Wilcox Company   GL   INA 4/1/1993   4/1/1994  
RSC C36158621    Babcock & Wilcox Company   WC   INA 4/1/1993   4/1/1994   RSC
C39770489    Babcock & Wilcox Company   WC   Pacific Employers 4/1/1993  
4/1/1994   SCA 012527    The Babcock & Wilcox Company   Auto   INA 4/1/1993  
4/1/1994   SCA 012528    The Babcock & Wilcox Company   Auto   INA 4/1/1993  
4/1/1994   XCP G13212673    Naheola Cogeneration Limited Partnership &
Industrial Development Board   GL   INA 4/1/1993   4/1/1994   XSL G13212594   
The Babcock & Wilcox Company   XGL   INA 4/1/1993   4/1/1994   XSL G13212594   
Babcock & Wilcox Company   XGL   INA 8/24/1993   8/24/1994   OGL G13212879   
PowerSafety International, Inc.   GL   INA 9/12/1993   9/13/1994   CPO G13212909
   Babcock & Wilcox Company Power Generation Group   GL   INA 10/1/1993  
4/1/1994   XSL G13212983    Hudson Companies   XGL   INA 4/1/1994   4/1/1995  
CGO G13213215    Babcock & Wilcox Company   GL   INA 4/1/1994   4/1/1995   CGO
G13213215    Babcock & Wilcox Company   GL   INA 4/1/1994   4/1/1995   CPO
G13213203    Babcock & Wilcox Company   GL   INA 4/1/1994   4/1/1995   CPO
G13213203    Babcock & Wilcox Company   GL   INA 4/1/1994   4/1/1995   RSC
C40809016    Babcock & Wilcox Company   WC   INA 4/1/1994   4/1/1995   RSC
C40809491    Babcock & Wilcox Company   WC   Pacific Employers



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/1/1994   4/1/1995   SCA 012556    The Babcock & Wilcox Company   Auto   INA
4/1/1994   4/1/1995   WLR C36160159    Babcock & Wilcox Company   WC   Cigna -
TX 4/1/1994   4/1/1995   WLR C40809508    Babcock & Wilcox Company   WC  
Pacific Employers 4/1/1994   4/1/1995   XSL G13213197    The Babcock & Wilcox
Company   XGL   INA 4/1/1994   4/1/1995   XSL G13213197    Babcock & Wilcox
Company   XGL   INA 4/1/1994   4/1/1995   XSL G13213227    Hudson Companies  
XGL   INA 4/1/1994   4/1/1995   XSL G13213227    Hudson Companies   XGL   INA
8/24/1994   8/24/1995   OGL G13213410    PowerSafety International, Inc.   GL  
INA 9/12/1994   9/12/1995   CPO G13213380    Babcock & Wilcox Company Power
Generation Group   GL   INA 4/1/1995   4/1/1996   CGO G13213720    Babcock &
Wilcox Company   GL   INA 4/1/1995   4/1/1996   CPO G13213719    Babcock &
Wilcox Company   GL   IND 4/1/1995   4/1/1996   NWC C3616248A    Babcock &
Wilcox Construction Co.   WC   Cigna 4/1/1995   4/1/1996   RSC C36162028   
Babcock & Wilcox Company   WC   Cigna 4/1/1995   4/1/1996   RSC C36162053   
Hudson Companies   WC   Bankers Standard 4/1/1995   4/1/1996   RSC C3616234A   
Babcock & Wilcox Company   WC   Cigna 4/1/1995   4/1/1996   WLR C36161991   
Babcock & Wilcox Company   WC   Cigna 4/1/1995   4/1/1996   WLR C36162004   
Babcock & Wilcox Company   WC   Bankers Standard 4/1/1995   4/1/1996   WLR
C36162016    Babcock & Wilcox Company   WC   Cigna 4/1/1995   4/1/1996   XSL
G13213707    The Babcock & Wilcox Company   XGL   IND 4/1/1995   4/1/1996   XSL
G13213707    The Babcock & Wilcox Company   XGL   IND 8/24/1995   8/24/1996  
CAL H06353149    Deep Oil Technology, Inc.   Auto   IND 8/24/1995   8/24/1996  
NWC C41224319    Deep Oil Technology, Inc.   WC   Cigna 8/24/1995   8/24/1996  
OGL G14232096    Deep Oil Technology, Inc.   GL   IND 4/1/1996   4/1/1997  
CGO G18967431    Babcock & Wilcox Company   GL   IND 4/1/1996   4/1/1997  
CPO G18968599    Babcock & Wilcox Company   GL   IND 4/1/1996   4/1/1997   CPO
G18968599    Babcock & Wilcox Company   GL   IND 4/1/1996   4/1/1997   RSC
C2733278A    Babcock & Wilcox Company   WC   Cigna 4/1/1996   4/1/1997   RSC
C4206726A    Babcock & Wilcox Company   WC   Cigna 4/1/1996   4/1/1997   SCA
012575    The Babcock & Wilcox Company   Auto   IND 4/1/1996   4/1/1997   WLR
C27332080    Babcock & Wilcox Company   WC   Cigna 4/1/1996   4/1/1997  
WLR C27332766    Hudson Companies   WC   Bankers Standard 4/1/1996   4/1/1997  
WLR C27332778    Babcock & Wilcox Company   WC   Bankers Standard 4/1/1996  
4/1/1997   WLR C27332808    Babcock & Wilcox Company   WC   Cigna 4/1/1996  
4/1/1997   XSL G18967911    Babcock & Wilcox Company   GL   INA 4/1/1996  
4/1/1997   XSL G1896823A    Hudson Companies   XGL   IND



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

8/24/1996   8/24/1997   CAL H07132001    Deep Oil Technology, Inc.   Auto   INA
8/24/1996   8/24/1997   NWC C42181018    Deep Oil Technology, Inc.   WC   INA
8/24/1996   8/24/1997   OGL G18967364    Deep Oil Technology, Inc.   GL   INA
4/1/1997   4/1/1998   RSC C42109484    Babcock & Wilcox Company   WC   Pacific
Employers 4/1/1997   4/1/1998   RSC C42109502    Babcock & Wilcox Company   WC  
Cigna 4/1/1997   4/1/1998   WLR C42109460    Babcock & Wilcox Company   WC  
Pacific Employers 4/1/1997   4/1/1998   WLR C42109472    Babcock & Wilcox
Company   WC   Bankers Standard 4/1/1997   4/1/1998   WLR C42109496    Babcock &
Wilcox Company   WC   Pacific Employers 4/1/1997   4/1/1998   WLR C42109514   
Hudson Companies   WC   Bankers Standard 8/24/1997   8/24/1998   CAL H07322574
   Deep Oil Technology, Inc.   Auto   INA 8/24/1997   8/24/1998   NWC C42425497
   Deep Oil Technology, Inc.   WC   INA 8/24/1997   8/24/1998   OGL G19326792   
Deep Oil Technology, Inc.   GL   INA 12/18/1997   12/18/1998   OGL G1965722A   
Monmouth Couty Materials Processing & Recovery Facility; National Ecology
Company & The Babcock and Wilcox Company   GL   IND 4/1/1998   4/1/1999   HDC
G19657280    Babcock & Wilcox Company   GL   Pacific Employers 4/1/1998  
4/1/1999   HDO G219657292    Babcock & Wilcox Company   GL   Pacific Employers
4/1/1998   4/1/1999   ISA H07323360    The Babcock & Wilcox Company   Auto  
Pacific Employers 4/1/1998   4/1/1999   PWC C42460187    Babcock & Wilcox
Company   WC   Pacific Employers 4/1/1998   4/1/1999   WLR C42460151    Babcock
& Wilcox Company   WC   Pacific Employers 4/1/1998   4/1/1999   WLR C42460163   
Babcock & Wilcox Company   WC   Pacific Employers 4/1/1998   4/1/1999   WLR
C42460175    Babcock & Wilcox Company   WC   Cigna - TX 4/1/1998   4/1/1999  
WLR C42460205    Hudson Companies   WC   Cigna - TX 4/1/1998   4/1/1999   XSL
G19657279    The Babcock & Wilcox Company   XGL   Pacific Employers 4/1/1998  
4/1/1999   XSL G19657309    Hudson Companies   XGL   Pacific Employers 4/1/1998
  4/1/1999   XSL G19657309    Hudson Companies   XGL   Pacific Employers
8/24/1998   8/24/1999   CAL H07406794    Deep Oil Technology, Inc.   Auto  
Cigna 8/24/1998   8/24/1999   OGL G19657905    Deep Oil Technology, Inc.   GL  
Cigna 10/1/1998   10/1/2001   XOO G19658193    State Line Energy, LLC   XGL  
Cigna 12/18/1998   12/18/1999   CAL H07407385    National Ecology Company   Auto
  Cigna 12/18/1998   12/18/1999   OGL G19327024    National Ecology Company,
Power Systems Operations, Inc. and The Babcock & Wilcox Company and Monmouth
County Materials Processing and Recovery Facility   GL   Cigna 4/1/1999  
1/1/2000   HDC G19657280    Babcock & Wilcox Company   GL   Pacific Employers
4/1/1999   1/1/2000   HDO G219657292    Babcock & Wilcox Company   GL   Pacific
Employers



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/1/1999   4/1/2000   PWC C42643890    Babcock & Wilcox Company   WC   Pacific
Employers 4/1/1999   4/1/2000   PWC C42643890    Babcock & Wilcox Company   WC  
Pacific Employers 4/1/1999   4/1/2000   WLR C42643889    Hudson Companies   WC  
Pacific Employers 4/1/1999   4/1/2000   WLR C42643907    Babcock & Wilcox
Company   WC   Pacific Employers 4/1/1999   1/1/2000   XSL G19657279    The
Babcock & Wilcox Company   XGL   Pacific Employers 4/1/1999   1/1/2000   XSL
G19657309    Hudson Companies   XGL   Pacific Employers 8/24/1999   8/24/2000  
CAL H0767823A    Deep Oil Technology, Inc.   Auto   Cigna 8/24/1999   8/24/2000
  NWC C42645254    Deep Oil Technology, Inc.   WC   Cigna 8/24/1999   8/24/2000
  OGL G1989521A    Deep Oil Technology, Inc.   GL   Cigna 12/18/1999  
12/18/2000   CAL H07678903    National Ecology Company   AL   Pacific Employers
12/18/1999   12/18/2000   CUA-104533-0    National Ecology Company   Umb  
Westchester Fire Ins Co 12/18/1999   12/18/2000   OGL G19895993    National
Ecology Company   GL   Pacific Employers 1/1/2000   1/1/2001   HDC G19657280   
Babcock & Wilcox Company   GL   Pacific Employers 1/1/2000   1/1/2001  
HDO G219657292    Babcock & Wilcox Company   GL   Pacific Employers 1/1/2000  
1/1/2001   PWC C42645618    Babcock & Wilcox Company   WC   Pacific Employers
1/1/2000   1/1/2001   WLR C42645631    Hudson Companies   WC   Pacific Employers
1/1/2000   1/1/2001   WLR C42645643    Babcock & Wilcox Company   WC   Pacific
Employers 1/1/2000   1/1/2001   XOO G20292817    Mid American Energy Company  
XGL   Pacific Employers 1/1/2000   1/1/2001   XSL G19657279    The Babcock &
Wilcox Company   XGL   Pacific Employers 1/1/2000   1/1/2001   XSL G19657309   
Hudson Companies   XGL   Pacific Employers 12/11/2000   6/1/2001   XLG G20295624
   NRG El Segundo Operations Inc.   XGL   AAI 12/18/2000   12/18/2001   HDO
G20295715    National Ecology Company   GL   Pacific Employers 12/18/2000  
12/18/2001   ISA H07668016    National Ecology Company   Auto   Pacific
Employers 12/18/2000   7/31/2001   XLG G20295661    NRG Cabrillo Power I   XGL  
AAI 1/1/2001   1/1/2002   HDC G19657280    Babcock & Wilcox Company   GL  
Pacific Employers 1/1/2001   1/1/2002   HDO G219657292    Babcock & Wilcox
Company   GL   Pacific Employers 1/1/2001   1/1/2002   SCF C43139988    Babcock
& Wilcox Company   WC   Pacific Employers 1/1/2001   1/1/2002   WLR C43139940   
Babcock & Wilcox Company   WC   Pacific Employers 1/1/2001   1/1/2002   WLR
C43140061    Hudson Companies   WC   Pacific Employers 1/1/2001   1/1/2002   XOO
G20292817    Mid American Energy Company   XGL   Pacific Employers 1/1/2001  
1/1/2002   XSL G19657279    The Babcock & Wilcox Company   XGL   Pacific
Employers 1/1/2001   1/1/2002   XSL G19657309    Hudson Companies   XGL  
Pacific Employers 7/2/2001   12/31/2001   XLG G20298017    Mirant Delta LLC  
XGL   AAI 7/31/2001   3/31/2002   XLG G20295661    NRG Cabrillo Power I   XGL  
AAI 12/18/2001   12/18/2002   HDO G20298431    National Ecology Company   GL  
Pacific Employers



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

12/18/2001   12/18/2002   ISA H0766946A    National Ecology Company   AL  
Pacific Employers 1/1/2002   1/1/2003   HDC G19657280    Babcock & Wilcox
Company   GL   Pacific Employers 1/1/2002   1/1/2003   HDO G219657292    Babcock
& Wilcox Company   GL   Pacific Employers 1/1/2002   1/1/2003   SCF C43100075   
Babcock & Wilcox Company   WC   Pacific Employers 1/1/2002   1/1/2003   XSL
G19657279    The Babcock & Wilcox Company   XGL   Pacific Employers 1/1/2002  
1/1/2003   XSL G19657309    Hudson Companies   XGL   Pacific Employers 3/31/2002
  4/30/2002   XLG G20295661    NRG Cabrillo Power I   XGL   AAI 10/1/2002  
1/1/2003   XLG G20580161    Mid American Energy Company   XGL   AAI 12/18/2002  
12/18/2003   HDO G2030442A    National Ecology Company   GL   AAI 12/18/2002  
12/18/2003   ISA H07669884    National Ecology Company   AL   AAI 1/1/2003  
1/1/2004   HDC G20580124    Babcock & Wilocx Company   GL   AAI 1/1/2003  
1/1/2004   HDO G20579997    Babcock & Wilcox Company   GL   AAI 1/1/2003  
1/1/2004   ISA H07670060    The Babcock & Wilcox Company   Auto   AAI 1/1/2003  
1/1/2004   SCF C43497194    Babcock & Wilcox Company   WC   AAI 1/1/2003  
1/1/2004   WLR C43497157    Babcock & Wilcox Company   WC   AAI 1/1/2003  
1/1/2004   XSL G20580045    The Babcock & Wilcox Company   XGL   AAI 2/1/2003  
12/17/2003   OCP G20304479    Pasadena ISD   GL   AAI 3/1/2003   3/1/2004   XLG
G20579511    Reliant Energy   XGL   AAI 12/17/2003   12/17/2004   OCP G20304479
   Pasadena ISD   GL   AAI 12/18/2003   12/18/2004   HDO G2030442A    National
Ecology Company   GL   AAI 12/18/2003   12/18/2004   ISA H07669884    National
Ecology Company   AL   AAI 1/1/2004   1/1/2005   HDC G20300140    Babcock &
Wilcox Company   GL   AAI 1/1/2004   1/1/2005   HDO G20300103    Babcock &
Wilcox Company   GL   AAI 1/1/2004   1/1/2005   ISA H07670485    The Babcock &
Wilcox Company   Auto   AAI 1/1/2004   1/1/2005   SCF C43966169    Babcock &
Wilcox Company   WC   AAI 1/1/2004   1/1/2005   WLR C43966157    Babcock &
Wilcox Company   WC   AAI 1/1/2004   1/1/2005   XSL G20300061    The Babcock &
Wilcox Company   XGL   AAI 2/1/2004   2/1/2005   WCU 014570    Babcock and
Wilcox Investment Company   XWC   AAI 12/17/2004   12/17/2005   OCP G20304479   
Pasadena ISD   GL   AAI 12/18/2004   12/18/2005   HDO G2030442A    National
Ecology Company   GL   AAI 12/18/2004   12/18/2005   ISA H07669884    National
Ecology Company   AL   AAI 1/1/2005   1/1/2006   SCF C4396494A    Babcock &
Wilcox Company   WC   AAI 1/1/2005   1/1/2006   WLR C43988761    Babcock &
Wilcox Company   WC   AAI 9/19/2005   12/18/2005   XSL G20299721    American
Electric Power Service Corp   XGL   AAI 9/19/2005   12/18/2005   XSL G20299769
   American Electric Power Service Corp   XGL   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

12/17/2005   12/17/2006   OCP G20304479    Pasadena ISD   GL   AAI 12/18/2005  
12/18/2009   HDO G21703618R    National Ecology Company   GL   AAI 1/1/2006  
1/1/2007   HDC G21728007    Babcock & Wilcox Company   GL   AAI 1/1/2006  
1/1/2007   HDO G21727994    Babcock & Wilcox Company   GL   AAI 1/1/2006  
1/1/2007   ISA H07670977    Babcock & Wilcox Company   Auto   AAI 1/1/2006  
1/1/2007   SCF C44185520    Babcock & Wilcox Company   WC   AAI 1/1/2006  
1/1/2007   WLR C44185532    Babcock & Wilcox Company   WC   AAI 1/1/2006  
1/1/2007   XSL G21728068    Babcock & Wilcox Company   GL   AAI 12/18/2006  
12/18/2007   CAL H07670928    National Ecology Company   AL   AAI 1/1/2007  
1/1/2008   HDC G21736764    Babcock & Wilcox Company   GL   AAI 1/1/2007  
1/1/2008   HDC G2372358A    BWXT Services, Inc.   GL   AAI 1/1/2007   1/1/2008  
HDO G21736752    Babcock & Wilcox Company   GL   AAI 1/1/2007   1/1/2008   ISA
H07673218    Babcock & Wilcox Company   Auto   AAI 1/1/2007   1/1/2008   ISA
H07834597    BWXT Services, Inc.   Auto   AAI 1/1/2007   1/1/2008   SCF
C44450653    Babcock & Wilcox Company   WC   AAI 1/1/2007   1/1/2008   WCU
C44450550    Babcock & Wilcox Investment Company   WC   AAI 1/1/2007   1/1/2008
  WLR C44450203    BWXT Services, Inc.   WC   AAI 1/1/2007   1/1/2008   WLR
C44450616    Babcock & Wilcox Company   WC   AAI 1/1/2007   1/1/2008   XSL
G21736235    BWTX Services, Inc.   GL   AAI 1/1/2007   1/1/2008   XSL G21736740
   Babcock & Wilcox Company   GL   AAI 1/1/2008   1/1/2009   HDC G23734758   
Babcock & Wilcox Company   GL   AAI 1/1/2008   1/1/2009   HDO G23734746   
Babcock & Wilcox Company   GL   AAI 1/1/2008   1/1/2009   ISA H0823839A    The
Babcock &Wilcox Company   Auto   AAI 1/1/2008   1/1/2009   WLR C44478596    The
Babcock & Wilcox Company   WC   AAI 1/1/2008   1/1/2009   WLR C44479813    The
Babcock & Wilcox Company   WC   IND 1/1/2008   1/1/2009   XSL G23733766    The
Babcock & Wilcox Company   GL   AAI 1/1/2009   1/1/2010   HDC G23749270    The
Babcock & Wilcox Company   GL   AAI 1/1/2009   1/1/2010   HDO G23749233    The
Babcock & Wilcox Company   GL   AAI 1/1/2009   1/1/2010   ISA H08252506    The
Babcock & Wilcox Company   Auto   AAI 1/1/2009   1/1/2010   SCF C44356909   
Babcock & Wilcox Company   WC   AAI 1/1/2009   1/1/2010   WCU C44356867   
Babcock & Wilcox Investment Company   WC   AAI 1/1/2009   1/1/2010   WLR
C44356946    The Babcock & Wilcox Company   WC   IND 1/1/2009   1/1/2010   WLR
C44356983    The Babcock & Wilcox Company   WC   AAI 1/1/2009   1/1/2010   XSL
G23749312    The Babcock & Wilcox Company   GL   AAI 1/1/2010   1/1/2011   HDC
G24938463    The Babcock & Wilcox Company   GL   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/1/2010   1/1/2011   HDO G24938475    The Babcock & Wilcox Company   GL   AAI
1/1/2010   1/1/2011   SCF C45709516    The Babcock & Wilcox Company   WC   AAI
1/1/2010   1/1/2011   WLR C45709498    The Babcock & Wilcox Company   WC   AAI
1/1/2010   1/1/2011   WLR C45709504    The Babcock & Wilcox Company   WC   IND
1/1/2010   1/1/2011   XSL G24938451    The Babcock & Wilcox Company   GL   AAI
1/1/2011   1/1/2012   WCU C46141052    The Babcock & Wilcox Company   WC   AAI
1/1/2011   1/1/2012   ISA H08631578    The Babcock & Wilcox Company   Auto   AAI
1/1/2011   1/1/2012   WLR C46141027    The Babcock & Wilcox Company   WC   AAI
1/1/2011   1/1/2012   WLR C46141039    The Babcock & Wilcox Company   WC   IND
1/1/2011   1/1/2012   SCF C46141040    The Babcock & Wilcox Company   WC   AAI
1/1/2011   1/1/2012   XSL G25522849    The Babcock & Wilcox Company   XGL   AAI
1/1/2011   1/1/2012   HDC G25522886    The Babcock & Wilcox Company   GL   AAI
1/1/2011   1/1/2012   HDO G25522928    The Babcock & Wilcox Company   GL   AAI
1/1/2012   1/1/2013   WCU C46772544    The Babcock & Wilcox Company   WC   AAI
1/1/2012   1/1/2013   ISA H08693560    The Babcock & Wilcox Company   Auto   AAI
1/1/2012   1/1/2013   WLR C46772556    The Babcock & Wilcox Company   WC   AAI
1/1/2012   1/1/2013   WLR C46772568    The Babcock & Wilcox Company   WC   IND
1/1/2012   1/1/2013   SCF C4677257A    The Babcock & Wilcox Company   WC   AAI
1/1/2012   1/1/2013   XSL G25533677    The Babcock & Wilcox Company   XGL   AAI
1/1/2012   1/1/2013   HDC G25533689    The Babcock & Wilcox Company   GL   AAI
1/1/2012   1/1/2013   HDO G25533690    The Babcock & Wilcox Company   GL   AAI
1/1/2013   11/1/2013   WCU C47124025    The Babcock & Wilcox Company   WC   AAI
1/1/2013   11/1/2013   ISA H08711720    The Babcock & Wilcox Company   Auto  
AAI 1/1/2013   11/1/2013   WLR C47124037    The Babcock & Wilcox Company   WC  
AAI 1/1/2013   11/1/2013   WLR C47124049    The Babcock & Wilcox Company   WC  
IND 1/1/2013   11/1/2013   XSL G27013107    The Babcock & Wilcox Company   XGL  
AAI 1/1/2013   11/1/2013   HDC G27013119    The Babcock & Wilcox Company   GL  
AAI 1/1/2013   11/1/2013   HDO G27013120    The Babcock & Wilcox Company   GL  
AAI 1/1/2013   11/1/2013   SCF C47124050    The Babcock & Wilcox Company   WC  
AAI 11/1/2014   11/1/2015   WCU C48019006    The Babcock & Wilcox Company   WC  
AAI 11/1/2014   11/1/2015   WLR C48019018    The Babcock & Wilcox Company   WC  
AAI 11/1/2014   11/1/2015   WLR C48019031    The Babcock & Wilcox Company   WC  
IND 11/1/2014   11/1/2015   SCF C4801902A    The Babcock & Wilcox Company   WC  
AAI 11/1/2014   11/1/2015   ISA H08828726    The Babcock & Wilcox Company   Auto
  AAI 11/1/2014   11/1/2015   XSL G27337971    The Babcock & Wilcox Company  
XSGL   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

11/1/2014   11/1/2015   HDC G2733796A    The Babcock & Wilcox Company   GL   AAI
11/1/2014   11/1/2015   HDO G27337958    The Babcock & Wilcox Company   GL   AAI
1/1/2011   1/1/2012   OCP G25527963    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25528001    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25528049   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2011   1/1/2012  
OCP G25528128    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/1/2011   1/1/2012   OCP G25527975    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25528013    Babcock & Wilcox Power
Generation Group Field Service Engineering Service   OCP   AAI 1/1/2011  
1/1/2012   OCP G25528050    Babcock & Wilcox Construction Co. , Inc.   OCP   AAI
1/1/2011   1/1/2012   OCP G25528098    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G2552813A    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25528116   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2011   1/1/2012  
OCP G25528153    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/4/2015   1/1/2012   OCP G2553220A    Babcock & Wilcox Power Generation Group,
Inc./Service Company - Field Engineering Services   OCP   AAI 1/1/2011  
1/1/2012   OCP G25532247    Babcock & Wilcox Construction Company, Inc.   OCP  
AAI 1/1/2011   1/1/2012   OCP G25532284    Babcock & Wilcox Construction
Company, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25532326    Babcock &
Wilcox Construction Company, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP
G25532363    Babcock & Wilcox Construction Company, Inc.   OCP   AAI 1/1/2011  
1/1/2012   OCP G25532211    Babcock & Wilcox Construction Co   OCP   AAI
1/1/2011   1/1/2012   CCP G25532259    Babcock & Wilcox Construction Co.   OCP  
AAI 1/1/2011   1/1/2012   OCP G25532296    Babcock & Wilcox Construction Co  
OCP   AAI 1/1/2011   1/1/2012   OCP G25532338    Babcock & Wilcox Construction
Company, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25532375    Babcock &
Wilcox Construction Company, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP
G25532223    Babcock & Wilcox Construction Company, Inc.   OCP   AAI 1/1/2011  
1/1/2012   OCP G25532260    Babcock & Wilcox Power Generation Group Inc   OCP  
AAI 1/1/2011   1/1/2012   OCP G25532302    Babcock & Wilcox Power Generation
Group Inc   OCP   AAI 1/1/2011   1/1/2012   OCP G2553234A    Babcock & Wilcox
Power Generation Group Inc   OCP   AAI 1/1/2011   1/1/2012   OCP G25532387   
Babcock & Wilcox Power Generation Group Inc   OCP   AAI 1/1/2011   1/1/2012  
OCP G25532235    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/1/2011   1/1/2012   OCP G25532272    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25532314    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2011   1/1/2012   OCP G25532351   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/24/2011   1/1/2012  
OCP G25532442    Allen-Sherman-Hoff   OCP   AAI 2/2/2011   1/1/2012   OCP
G25532521    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/24/2011   1/1/2012   OCP G25532569    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/27/2011   1/1/2012   OCP G25532454    Babcock & Wilcox Power
Generation Group Field Engineering Service - BWSC   OCP   AAI 1/24/2011  
1/1/2012   OCP G25532491    Babcock & Wilcox Power Generation Group   OCP   AAI
2/2/2011   1/1/2012   OCP G25532533    Babcock & Wilcox Power Generation Group
Field Engineering Service - BWSC   OCP   AAI 2/9/2011   1/1/2012   OCP G25532429
   Babcock & Wilcox Construction Co. Inc.   OCP   AAI 2/15/2011   1/1/2012   OCP
G25532466    Babcock & Wilcox Power Generation Group, Inc. FPD-Environmental
Aftermarket Group 0688   OCP   AAI 2/17/2011   1/1/2012   OCP G25532508   
Babcock & Wilcox Power Generation Group Field Engineering Service - BWSC   OCP  
AAI 2/21/2011   1/1/2012   OCP G25532545    Babcock & Wilcox Power Generation
Group Field Engineering Service - BWSC   OCP   AAI 3/7/2011   1/1/2012   OCP
G25532430    B&W PGG, Field Engineering Services   OCP   AAI 3/14/2011  
1/1/2012   OCP G25532478    Babcock & Wilcox Construction Co., Inc.   OCP   AAI
4/9/2011   1/1/2012   OCP G2553251A    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 3/30/2011   1/1/2012   OCP G25532557    Babcock & Wilcox Power
Generation Group, Inc./Service Company – Field Engineering Services   OCP   AAI
3/28/2011   1/1/2012   OCP G25532600    Babcock & Wilcox Construction Co., Inc.
  OCP   AAI 4/1/2011   1/1/2012   OCP G25532648    Babcock & Wilcox Power
Generation Group   OCP   AAI 4/5/2011   1/1/2012   OCP G25532685    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 5/9/2011   1/1/2012   OCP
G25532612    Babcock & Wilcox Construction Co., Inc.   OCP   AAI 5/13/2011  
1/1/2012   OCP G25532697    Babcock & Wilcox Power Generation Group, INC.   OCP
  AAI 5/13/2011   1/1/2012   OCP G25532739    Babcock & Wilcox Power Generation
Group   OCP   AAI 5/23/2011   1/1/2012   OCP G25532776    IveyCooper Services  
OCP   AAI 7/18/2011   1/1/2012   OCP G25532636    Babcock & Wilcox Power
Generation Group   OCP   AAI 7/26/2011   1/1/2012   OCP G25532715    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 7/27/2011   1/1/2012   OCP
G25532752    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 7/29/2011
  1/1/2012   OCP G26437362    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 7/31/2011   1/1/2012   OCP G26437404    Babcock & Wilcox Construction
Co., Inc.   OCP   AAI 9/1/2011   1/1/2012   OCP G26437489    Babcock & Wilcox
Power Generation Group, Inc.   OCP   AAI 9/26/2011   1/1/2012   OCP G26437453   
PPG-Environmental Aftermarket Services   OCP   AAI 9/23/2011   1/1/2012   OCP
G26437490    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 10/1/2011
  1/1/2012   OCP G26437428    Babcock & Wilcox Power Generation Group   OCP  
AAI 10/4/2011   1/1/2012   OCP G26437465    Babcock & Wilcox Power Generation
Group   OCP   AAI 10/11/2011   1/1/2012   OCP G26437507    Babcock & Wilcox
Power Generation Group   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

10/24/2011   1/1/2012   OCP G26437398    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 11/7/2011   1/1/2012   OCP G26437544    IveyCooper
Services   OCP   AAI 11/14/2011   1/1/2012   OCP G26437477    Babcock & Wilcox
Power Generation Group, Inc.   OCP   AAI 12/19/2011   1/1/2012   OCP G26437519
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013
  OCP G26439127    Babcock & Wilcox Construction Company, Inc.   OCP   AAI
1/1/2012   1/1/2013   OCP G26439164    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439206    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439243   
Babcock & Wilcox Construction Company, Inc.   OCP   AAI 1/1/2012   1/1/2013  
OCP G26439280    B&W PGG, Field Engineering Services   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439322    Babcock & Wilcox Power Generation Group, Inc.   OCP
  AAI 1/1/2012   1/1/2013   OCP G2643936A    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439401   
Allen-Sherman-Hoff   OCP   AAI 1/1/2012   1/1/2013   OCP G26439449   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 1/1/2012   1/1/2013   OCP G26439486    Babcock & Wilcox Construction
Co   OCP   AAI 1/1/2012   1/1/2013   OCP G26439528    Babcock & Wilcox Power
Generation Group Field Engineering Service - BWSC   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439565    Babcock & Wilcox Power Generation Group, Inc.   OCP
  AAI 1/1/2012   1/1/2013   OCP G26439607    Babcock & Wilcox Construction Co.,
Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439644    Babcock & Wilcox
Construction Co., Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439681   
Babcock & Wilcox Construction Co., Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP
G26439723    Babcock & Wilcox Power Generation Group   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439760    Babcock & Wilcox Power Generation Group, Inc.   OCP
  AAI 1/1/2012   1/1/2013   OCP G26439802    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G2643984A    Babcock & Wilcox
Construction Company, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439887   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013  
OCP G26439139    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/1/2012   1/1/2013   OCP G26439176    Babcock & Wilcox Construction Company,
Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439218    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439255   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013  
OCP G26439292    Babcock & Wilcox Power Generation Group Field Engineering
Service - BWSC   OCP   AAI 1/1/2012   1/1/2013   OCP G26439334   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 1/1/2012   1/1/2013   OCP G26439371    Babcock & Wilcox Power
Generation Group, Inc. FPD-Environmental Aftermarket Group 0688   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/1/2012   1/1/2013   OCP G26439413    Babcock & Wilcox Power Generation Group
Field Engineering Service - BWSC   OCP   AAI 1/1/2012   1/1/2013   OCP G26439450
  

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 1/1/2012   1/1/2013   OCP G26439498    Babcock & Wilcox Power
Generation Group Field Engineering Service - BWSC   OCP   AAI 1/1/2012  
1/1/2013   OCP G2643953A    Babcock & Wilcox Power Generation Group Field
Service Engineering Service   OCP   AAI 1/1/2012   1/1/2013   OCP G26439577   
Babcock & Wilcox Construction Co., Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP
G26439619    Babcock & Wilcox Power Generation Group   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439656    Babcock & Wilcox Power Generation Group   OCP   AAI
1/1/2012   1/1/2013   OCP G26439693    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439735    Babcock & Wilcox
Construction Co. Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439772    Babcock
& Wilcox Construction Company, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP
G26439814    Babcock & Wilcox Power Generation Group   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439851    Babcock & Wilcox Power Generation Group, Inc.   OCP
  AAI 1/1/2012   1/1/2013   OCP G26439899    Babcock & Wilcox Construction Co  
OCP   AAI 1/1/2012   1/1/2013   OCP G26439140   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 1/1/2012   1/1/2013   OCP G26439188    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G2643922A   
Babcock & Wilcox Power Generation Group, Inc./Service Company – Field
Engineering Services   OCP   AAI 1/1/2012   1/1/2013   OCP G26439267    Babcock
& Wilcox Power Generation Group Inc   OCP   AAI 1/1/2012   1/1/2013   OCP
G26439309    Babcock & Wilcox Power Generation Group Inc   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439346    Babcock & Wilcox Power Generation Group Inc   OCP  
AAI 1/1/2012   1/1/2013   OCP G26439383    Babcock & Wilcox Power Generation
Group   OCP   AAI 1/1/2012   1/1/2013   OCP G26439425    Babcock & Wilcox
Construction Company, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439462   
Babcock & Wilcox Power Generation Group, Inc. (FPD)   OCP   AAI 1/1/2012  
1/1/2013   OCP G26439504    Babcock & Wilcox Construction Company, Inc.   OCP  
AAI 1/1/2012   1/1/2013   OCP G26439541    Babcock & Wilcox Power Generation
Group   OCP   AAI 1/1/2012   1/1/2013   OCP G26439589    Babcock & Wilcox
Construction Company, Inc.   OCP   AAI 1/1/2012   1/1/2013   OCP G26439620   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/20/2012   1/1/2013  
OCP G26439516    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/4/2012   1/1/2013   OCP G26439553    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/10/2012   1/1/2013   OCP G26439632    Babcock & Wilcox Power
Generation Group   OCP   AAI 1/1/2012   1/1/2013   OCP G2643967A    Babcock &
Wilcox Construction Company, Inc.   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/24/2012   1/1/2013   OCP G26439711    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 1/25/2012   1/1/2013   OCP G26439759   

Babcock & Wilcox Power Generation Group

Field Engineering Service - BWSC

  OCP   AAI 1/26/2012   1/1/2013   OCP G26439796    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/26/2012   1/1/2013   OCP G26439838   
IveyCooper Services, LLC   OCP   AAI 1/30/2012   1/1/2013   OCP G26439875   
Babcock & Wilcox Power Generation Group, Inc./Service Company – Field
Engineering Services   OCP   AAI 2/2/2012   1/1/2013   OCP G26439929   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 2/2/2012   1/1/2013   OCP G26439966    Babcock & Wilcox PGG/BWSC/RP
  OCP   AAI 2/6/2012   1/1/2013   OCP G26439930    Babcock & Wilcox Construction
Company, Inc.   OCP   AAI 2/7/2012   1/1/2013   OCP G26439942   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 2/14/2012   1/1/2013   OCP G2643998A    Babcock & Wilcox Power
Generation Group Field Service Engineering Service   OCP   AAI 3/2/2012  
1/1/2013   OCP G26439991    B&W PGG, Inc. KVB Enertec Products Emissions
Monitoring   OCP   AAI 3/19/2012   1/1/2013   OCP G2644004A    Babcock & Wilcox
Power Generation Group, Inc.   OCP   AAI 3/22/2012   1/1/2013   OCP G26440087   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 3/28/2012   1/1/2013  
OCP G26440014   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services

  OCP   AAI 4/3/2012   1/1/2013   OCP G26440099    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 4/2/2012   1/1/2013   OCP G26440026   
Babcock & Wilcox Power Generation Group, Inc. Field Engineering Services   OCP  
AAI 4/2/2012   1/1/2013   OCP G26440063    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 4/11/2012   1/1/2013   OCP G26440105   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 5/1/2012   1/1/2013   OCP G26440038    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 4/23/2012   1/1/2013   OCP G26440117   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 5/2/2012   1/1/2013  
OCP G27011949    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
6/4/2012   1/1/2013   OCP G27011986    Babcock & Wilcox Power Generation Group,
Inc.   OCP   AAI 5/25/2012   1/1/2013   OCP G27012024    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 6/4/2012   1/1/2013   OCP G27012103   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

6/6/2012   1/1/2013   OCP G27012140    IveyCooper Services LLC   OCP   AAI
6/19/2012   1/1/2013   OCP G27012188    Babcock & Wilcox Construction Co., Inc.
  OCP   AAI 6/28/2012   1/1/2013   OCP G27012267    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 8/1/2012   1/1/2013   OCP G27012346   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 9/20/2012   1/1/2013  
OCP G27011950    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
10/11/2012   1/1/2013   OCP G27012073    Babcock & Wilcox Power Generation Group
Inc./ B&W Service Company   OCP   AAI 10/15/2012   1/1/2013   OCP G27012115   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 10/9/2012   1/1/2013  
OCP G27012152   

Babcock & Wilcox Power Generation Group

Field Engineering Service - BWSC

  OCP   AAI 10/29/2012   1/1/2013   OCP G2701219A   

Babcock & Wilcox Power Generation Group

Field Engineering Service - BWSC

  OCP   AAI 11/12/2012   1/1/2013   OCP G27012279   

Diamond Power International, Inc.

 

2600 E. Main Street

Lancaster, OH 43130

  OCP   AAI 12/3/2012   1/1/2013   OCP G27012310   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 12/4/2012   1/1/2013   OCP G27012358   

Allen-Sherman-Hoff, a Division of Diamond Power International, Inc.

 

2600 E. Main Street, P.O. Box 415, Lancaster, OH 43130

  OCP   AAI 11/1/2012   1/1/2013   OCP G27012395    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27012437   
Babcock & Wilcox Construction Company, Inc.   OCP   AAI 1/1/2013   11/15/2013  
OCP G27011962    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/1/2013   11/15/2013   OCP G27012000    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27012048    Babcock &
Wilcox Construction Company, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP
G27012085    B&W PGG, Field Engineering Services   OCP   AAI 1/1/2013  
11/15/2013   OCP G27012127    Allen-Sherman-Hoff   OCP   AAI 1/1/2013  
11/15/2013   OCP G27012164    Babcock & Wilcox Power Generation Group Field
Engineering Service - BWSC   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/1/2013   11/15/2013   OCP G27012206    Babcock & Wilcox Power Generation Group
  OCP   AAI 1/1/2013   11/15/2013   OCP G27012243    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27012280   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013
  OCP G27012322    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
1/1/2013   11/15/2013   OCP G2701236A    Babcock & Wilcox Construction Company,
Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27012401   

Babcock & Wilcox Power Generation Group

Field Engineering Service - BWSC

  OCP   AAI 1/1/2013   11/15/2013   OCP G27012012    Babcock & Wilcox Power
Generation Group, Inc. FPD-Environmental Aftermarket Group 0688   OCP   AAI
1/1/2013   11/15/2013   OCP G2701205A   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 1/1/2013   11/15/2013   OCP G27012097    Babcock & Wilcox Power
Generation Group Field Engineering Service - BWSC   OCP   AAI 1/1/2013  
11/15/2013   OCP G27012139    Babcock & Wilcox Power Generation Group Field
Service Engineering Service   OCP   AAI 1/1/2013   11/15/2013   OCP G27012176   
Babcock & Wilcox Construction Co., Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP
G27012218    Babcock & Wilcox Power Generation Group   OCP   AAI 1/1/2013  
11/15/2013   OCP G27012255    Babcock & Wilcox Power Generation Group   OCP  
AAI 1/1/2013   11/15/2013   OCP G27012292    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27012334    Babcock &
Wilcox Power Generation Group   OCP   AAI 1/1/2013   11/15/2013   OCP G27012371
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013  
11/15/2013   OCP G27012413    Babcock & Wilcox Construction Co   OCP   AAI
1/1/2013   11/15/2013   OCP G27018622    Babcock & Wilcox Power Generation Group
Inc   OCP   AAI 1/1/2013   11/15/2013   OCP G2701866A    Babcock & Wilcox Power
Generation Group Inc   OCP   AAI 1/1/2013   11/15/2013   OCP G27018701   
Babcock & Wilcox Power Generation Group Inc   OCP   AAI 1/1/2013   11/15/2013  
OCP G27018749    Babcock & Wilcox Power Generation Group   OCP   AAI 1/1/2013  
11/15/2013   OCP G27018786    Babcock & Wilcox Construction Company, Inc.   OCP
  AAI 1/1/2013   11/15/2013   OCP G27018828    Babcock & Wilcox Power Generation
Group, Inc. (FPD)   OCP   AAI 1/1/2013   11/15/2013   OCP G27018865    Babcock &
Wilcox Power Generation Group   OCP   AAI 1/1/2013   11/15/2013   OCP G27018907
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013  
11/15/2013   OCP G27018944    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 1/1/2013   11/15/2013   OCP G27018981    Babcock & Wilcox Power
Generation Group, Inc./Service Company – Field Engineering Services   OCP   AAI
1/1/2013   11/15/2013   OCP G2701902A    B&W PGG, Inc. KVB Enertec Products
Emissions Monitoring   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/1/2013   11/15/2013   OCP G27019067    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019109    Babcock &
Wilcox Power Generation Group, Inc. Field Engineering Services   OCP   AAI
1/1/2013   11/15/2013   OCP G27019146    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019183    Babcock &
Wilcox Power Generation Group, Inc. Field Engineering Services   OCP   AAI
1/1/2013   11/15/2013   OCP G27019225    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019262    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP
G27019304    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013
  11/15/2013   OCP G27019341    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 1/1/2013   11/15/2013   OCP G27019389    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019420   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/1/2013   11/15/2013
  OCP G27018580    Babcock & Wilcox Power Generation Group Field Engineering
Service - BWSC   OCP   AAI 1/1/2013   11/15/2013   OCP G27012449    Babcock &
Wilcox Power Generation Group Field Engineering Service - BWSC   OCP   AAI
1/1/2013   11/15/2013   OCP G27011974    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27018956    Babcock &
Wilcox Power Generation Group Field Engineering Service - BWSC   OCP   AAI
1/1/2013   11/15/2013   OCP G27018993    Babcock & Wilcox Power Generation Group
Field Engineering Service - BWSC   OCP   AAI 1/1/2013   11/15/2013   OCP
G27019031    Babcock & Wilcox Power Generation Group Field Engineering Service -
BWSC   OCP   AAI 1/1/2013   11/15/2013   OCP G27019079    Babcock & Wilcox
Construction Company, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019110   
Babcock & Wilcox Construction Company, Inc.   OCP   AAI 1/1/2013   11/15/2013  
OCP G27019158    Babcock & Wilcox Construction Co   OCP   AAI 1/1/2013  
11/15/2013   OCP G27019195    Babcock & Wilcox Construction Company, Inc.   OCP
  AAI 1/1/2013   11/15/2013   OCP G27019237    Babcock & Wilcox Construction
Company, Inc.   OCP   AAI 1/1/2013   11/15/2013   OCP G27019316    Babcock &
Wilcox Power Generation Group, Inc. Field Engineering Services   OCP   AAI
1/10/2013   11/15/2013   OCP G27019353    Babcock & Wilcox Power Generation
Group, Inc., Field Engineering Services   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

1/1/2013   11/15/2013   OCP G27019390    Babcock & Wilcox Power Generation
Group, Inc., Field Engineering Services   OCP   AAI 1/10/2013   11/15/2013   OCP
G27019432    Babcock & Wilcox Power Generation Group, Inc., Field Engineering
Services   OCP   AAI 1/1/2013   11/15/2013   OCP G2701947A    Babcock & Wilcox
Power Generation Group, Inc., Field Engineering Services   OCP   AAI 1/10/2013  
11/15/2013   OCP G27019511    Babcock & Wilcox Power Generation Group, Inc.,
Field Engineering Services   OCP   AAI 1/1/2013   11/15/2013   OCP G27019559   
Babcock & Wilcox Power Generation Group, Inc., Field Engineering Services   OCP
  AAI 1/1/2013   11/15/2013   OCP G27018609    Babcock & Wilcox Power Generation
Group, Inc., Field Engineering Services   OCP   AAI 1/1/2013   11/15/2013   OCP
G27018646    Babcock & Wilcox Power Generation Group, Inc., Field Engineering
Services   OCP   AAI 2/1/2013   11/15/2013   OCP G27018683    BWSC – Field
Engineering Services   OCP   AAI 1/25/2013   11/15/2013   OCP G27018762   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/28/2013   11/15/2013
  OCP G27018804    Allen Sherman Hoff – 1876   OCP   AAI 1/31/2013   11/15/2013
  OCP G27018841   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 1/1/2013   11/15/2013   OCP G27018968    Babcock & Wilcox
Construction Co., Inc.   OCP   AAI 2/8/2013   11/15/2013   OCP G27019006    B&W
Nuclear Operations Group, Inc.   OCP   AAI 2/25/2013   11/15/2013   OCP
G27019043    B&W Nuclear Operations Group, Inc.   OCP   AAI 2/12/2013  
11/15/2013   OCP G27019080    B&W Power Generation Group   OCP   AAI 2/18/2013  
11/15/2013   OCP G27019201   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services - BWSC

  OCP   AAI 3/4/2013   11/15/2013   OCP G27019249   

Babcock & Wilcox Power Generation Group, Inc

BWSC – Field Engineering Services

  OCP   AAI 3/4/2013   11/15/2013   OCP G27019286    Field Engineering Services
/ G. Nakoneczy   OCP   AAI 3/8/2013   11/15/2013   OCP G27019365    Babcock &
Wilcox Nuclear Operations Group Inc.   OCP   AAI 3/12/2013   11/15/2013   OCP
G27019407    Babcock & Wilcox Power Generation Group, Inc. Field Engineering
Service - BWSC   OCP   AAI 3/13/2013   11/15/2013   OCP G27019444   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 3/19/2013   11/15/2013   OCP G27019481    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 4/5/2013   11/15/2013   OCP G27019523   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

4/5/2013   11/15/2013   OCP G27019560    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 5/1/2013   11/15/2013   OCP G27018610    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 4/29/2013   11/15/2013   OCP
G27018658    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 5/8/2013
  11/15/2013   OCP G27018695   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 5/8/2013   11/15/2013   OCP G27018737   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 5/13/2013   11/15/2013   OCP G27018774    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 5/16/2013   11/15/2013   OCP G27018816   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 5/16/2013   11/15/2013   OCP G27018853   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 5/23/2013   11/15/2013   OCP G27018932    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 5/31/2013   11/15/2013   OCP G2701897A   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 6/10/2013   11/15/2013
  OCP G27019018    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
6/11/2013   11/15/2013   OCP G27019055   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 6/17/2013   11/15/2013   OCP G27019092   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 6/12/2013   11/15/2013   OCP G27019171    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 6/25/2013   11/15/2013   OCP G27019250   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 5/1/2013   11/15/2013   OCP G2701933A    Diamond Power
International, Inc.   OCP   AAI 7/18/2013   11/15/2013   OCP G27019377   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 7/25/2013   11/15/2013   OCP G27019419    Babcock & Wilcox
PGG/BWSC/RP   OCP   AAI 9/1/2013   11/15/2013   OCP G27019456    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 8/19/2013   11/15/2013   OCP
G27019493   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

8/8/2013   11/15/2013   OCP G27019535   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 8/28/2013   11/15/2013   OCP G27019572   

Diamond Power Specialty Company

Allen-Sherman-Hoff

Diamond Power Controls & Diagnostics

  OCP   AAI 10/1/2013   11/15/2013   OCP G27019274    Babcock & Wilcox Power
Generation Group, Inc. GSD/FES   OCP   AAI 10/15/2013   11/15/2013   OCP
G27325671    BABCOCK & WILCOX POWER GENERATION GROUP, INC.   OCP   AAI
11/10/2013   11/15/2013   OCP G27325750    Ivey Cooper Services, LLC   OCP   AAI
11/15/2014   11/15/2015   OCP G27394772    Babcock & Wilcox Power Generation
Group   OCP   AAI 11/15/2014   11/15/2015   OCP G27394814    Babcock & Wilcox
Power Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27394851
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014  
11/15/2015   OCP G27394899    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G27394930    BABCOCK & WILCOX POWER
GENERATION GROUP, INC.   OCP   AAI 11/15/2014   11/15/2015   OCP G27394978   
BABCOCK & WILCOX POWER GENERATION GROUP, INC.   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395016    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G27395053    Babcock & Wilcox Power
Generation Group   OCP   AAI 11/15/2014   11/15/2015   OCP G27395090    Babcock
& Wilcox Power Generation Group   OCP   AAI 11/15/2014   11/15/2015   OCP
G27395132    Babcock & Wilcox Power Generation Group   OCP   AAI 11/15/2014  
11/15/2015   OCP G2739517A    Babcock & Wilcox Power Generation Group   OCP  
AAI 11/15/2014   11/15/2015   OCP G27395211    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395259    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP
G27395296    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
11/15/2014   11/15/2015   OCP G27395338    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395375    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP
G27395417    BABCOCK & WILCOX POWER GENERATION GROUP, INC.   OCP   AAI
11/15/2014   11/15/2015   OCP G27395454    BABCOCK & WILCOX POWER GENERATION
GROUP, INC.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395491    BABCOCK &
WILCOX POWER GENERATION GROUP, INC.   OCP   AAI 11/15/2014   11/15/2015   OCP
G27395533    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

11/17/2014   11/15/2015   OCP G27395570    Babcock & Wilcox Power Generation
Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395612    Babcock &
Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015  
OCP G2739565A    Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI
11/15/2014   12/1/2015   OCP G27395697    BABCOCK & WILCOX POWER GENERATION
GROUP, INC.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395739   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services

  OCP   AAI 11/15/2014   11/15/2015   OCP G27394784   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services

  OCP   AAI 11/15/2014   11/15/2015   OCP G27394826    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27394863   
B&W PGG, Field Engineering Services   OCP   AAI 11/15/2014   11/15/2015   OCP
G27394905    BWSC – Field Engineering Services   OCP   AAI 11/15/2014  
11/15/2015   OCP G27394942    Babcock & Wilcox Power Generation Group Field
Engineering Service - BWSC   OCP   AAI 11/15/2014   11/15/2015   OCP G2739498A
   Field Engineering Services / G. Nakoneczy   OCP   AAI 11/15/2014   11/15/2015
  OCP G27395028    B&W PGG - Field Engineering Services   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395065    B&W PGG - Field Engineering Services   OCP   AAI
11/15/2014   11/15/2015   OCP G27395107    B&W PGG - Field Engineering Services
  OCP   AAI 11/15/2014   11/15/2015   OCP G27395144    B&W PGG - Field
Engineering Services   OCP   AAI 11/15/2014   11/15/2015   OCP G27395181    B&W
PGG - Field Engineering Services   OCP   AAI 11/15/2014   11/15/2015   OCP
G27395223    Babcock & Wilcox Construction Company, Inc.   OCP   AAI 11/15/2014
  11/15/2015   OCP G27395260    Babcock & Wilcox Power Generation Group, Inc.,
Field Engineering Services   OCP   AAI 11/15/2014   11/15/2015   OCP G27395302
   Babcock & Wilcox Power Generation Group, Inc., Field Engineering Services  
OCP   AAI 11/15/2014   11/15/2015   OCP G2739534A    Babcock & Wilcox Power
Generation Group, Inc., Field Engineering Services   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395387    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G27395429    Babcock & Wilcox Power
Generation Group, Inc. Field Engineering Services   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395466    Babcock & Wilcox Power Generation Group, Inc.,
Field Engineering Services   OCP   AAI 11/15/2014   11/15/2015   OCP G27395508
   Babcock & Wilcox Power Generation Group, Inc., Field Engineering Services  
OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

11/15/2014   11/15/2015   OCP G27395545    Babcock & Wilcox Power Generation
Group, Inc., Field Engineering Services   OCP   AAI 11/15/2014   11/15/2015  
OCP G27395582    Babcock & Wilcox Power Generation Group, Inc., Field
Engineering Services   OCP   AAI 11/15/2014   12/31/2017   OCP G27395624   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014   4/1/2017
  OCP G27395661    B&W PGG, Inc. KVB Enertec Products Emissions Monitoring   OCP
  AAI 11/15/2014   6/30/2017   OCP G27395703    Babcock & Wilcox Power
Generation Group, Inc. KVB-Enertec Products and Services – Hatfield, PA   OCP  
AAI 11/15/2014   7/16/2017   OCP G27395740    Babcock & Wilcox Power Generation
Group, Inc. KVB-Enertec Products and Services – Hatfield, PA   OCP   AAI
11/15/2014   11/15/2015   OCP G27394796    B&W Nuclear Operations Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G27394838   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 11/15/2014   11/15/2015   OCP G27394875   

Babcock & Wilcox Power Generation Group

Field Engineering Service - BWSC

  OCP   AAI 11/15/2014   11/15/2015   OCP G27394917   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 11/15/2014   11/15/2015   OCP G27394954    Babcock & Wilcox Power
Generation Group Field Engineering Service - BWSC   OCP   AAI 11/15/2014  
11/15/2015   OCP G27394991    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G2739503A    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395077   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395119    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI 11/15/2014   11/15/2015   OCP G27395156    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395193   
Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395235   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 11/15/2013   8/31/2014   OCP G27395272    Babcock & Wilcox Power
Generation Group, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G27395314   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Services

  OCP   AAI 11/15/2014   11/15/2015   OCP G27395351    Babcock & Wilcox Power
Generation Group, Inc. Field Engineering Services   OCP   AAI 11/15/2014  
11/15/2015   OCP G27395399    Babcock & Wilcox Power Generation Group, Inc.  
OCP   AAI



--------------------------------------------------------------------------------

Effective Date

 

Expiration Date

 

Policy Number

  

Named Insured

 

Type of Policy
(LOB)

 

Issuing Company

11/15/2014   11/15/2015   OCP G27395430   

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 11/15/2014   11/15/2015   OCP G27395478    Babcock & Wilcox
Construction Company, Inc.   OCP   AAI 11/15/2014   11/15/2015   OCP G2739551A
  

Babcock & Wilcox Power Generation Group, Inc.

Field Engineering Service - BWSC

  OCP   AAI 11/15/2014   11/15/2015   OCP G27395557    Babcock & Wilcox
PGG/BWSC/RP   OCP   AAI 11/15/2014   11/15/2015   OCP G27395594    Babcock &
Wilcox Power Generation Group   OCP   AAI 12/8/2014   11/15/2015   OCPG27395636
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 12/8/2014  
11/15/2015   OCP G27395673    B&W PGG/GSD/FES   OCP   AAI 1/5/2015   11/15/2015
  OCP G27395715    Diamond Power Specialty Company Allen-Sherman-Hoff Diamond
Power Controls & Diagnostics   OCP   AAI 2/1/2015   11/15/2015   OCP G27395752
   Babcock & Wilcox Power Generation Group, Inc.   OCP   AAI 1/13/2015  
11/15/2015   OCP G27394802    Babcock & Wilcox PGG/BWSC/RP   OCP   AAI 3/23/2015
  11/15/2015   OCP G2739484A    Babcock & Wilcox Power Generation Group   OCP  
AAI 2/5/2015   11/15/2015   OCP G27394887    Diamond Power Specialty Company
Allen-Sherman-Hoff Diamond Power Controls & Diagnostics   OCP   AAI 2/16/2015  
11/15/2015   OCP G27394929    B&W PGG/GSD   OCP   AAI 4/15/2015   11/15/2015  
OCP G27395041    Babcock & Wilcox Power Generation Group   OCP   AAI 05/01/2015
  11/15/2015   OCP G27395089    Babcock & Wilcox Power Generation Group   OCP  
AAI 11/15/2014   11/15/2015   OCP G27395004    Babcock & Wilcox Construction
Company, Inc.   OCP   AAI 02/826/2015   11/15/2015   OCP G27394966    Babcock &
Wilcox Construction Company, Inc.   OCP   AAI     AAI    ACE American Insurance
Company         INA    Insurance Company of North America         IND   
Indemnity Insurance Company of North America       Cigna    Cigna Insurance
Company         INA ILL    INA Insurance Company of Illinois         INA Ohio   
INA Insurance Company of Ohio         Alaska    Alaska Pacific Insurance Company
        Cigna - TX    Cigna Insurance Company of Texas         Cigna - ILL   
Cigna Insurance Company of Illinois         INA _ TX    INA Insurance Company of
Texas    



--------------------------------------------------------------------------------

Effective Date

  

Expiration Date

  

Policy Number

  

Named Insured

  

Type of Policy

(LOB)

  

Issuing Company

1-Apr-82    1-Apr-83   

RSC 75 58 07

RSC 75 58 08

RSC 75 58 09

RSC 75 58 10

RSC 75 58 11

GLP 83 97 21

GLP 83 97 22

SCG 28 34 20

GLP 00 00 26

SCA 58 38

SCA 58 37

CAC 20 00 80

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/ Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio

1-Apr-83    1-Apr-84   

RSC 065426 PEl

RSC 070420 INA TX

RSC 070421 PEl

RSC 070422 PEl

RSC 070423 PEl

SCG 351742 INA

GLP 351743 PEl

GLP 839722 INA

XCP 014414 INA

GLP 000026 PEl

GLP 000027 PEl

SCA 005913 INA

SCA 005914 INA TX

CAC 200080 PEl

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/ Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio



--------------------------------------------------------------------------------

Effective Date

  

Expiration Date

  

Policy Number

  

Named Insured

  

Type of Policy

(LOB)

  

Issuing Company

1-Apr-84    1-Apr-85   

RSC 289078 PEl

RSC 289362 INA TX

RSC 289363 PEl

RSC 289364 PEl

RSC 289365 PEl

RSC 939527 PEl

SCG 351742 INA

GLP 351743 PEl

GLP 839722 INA

XCP 014414 INA

GLP 000026 PEl

SCA 005913 INA

SCA 005914 INA TX

CAC 200080 PEl

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio

1-Apr-85    1-Apr-86   

RSC - C1939680-0

RSC - C1939682-4

SCG - GO 511143-2

GLP - GO 519344-8

SCA - 9619

SCA - 9620

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio



--------------------------------------------------------------------------------

Effective Date

  

Expiration Date

  

Policy Number

  

Named Insured

  

Type of Policy

(LOB)

  

Issuing Company

1-Apr-86    1-Apr-87   

WC/EL RSC-C2219259-0 (All States)

WC/EL RSC-C2219260-7 (TX & OK)

WC/EL RSC-C2219261-9 (TLT Babcock)

OCP CPO-G0511415-9

CAL SCA-010563 (All states)

CAL SCA-OI0564 (Texas)

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio

1-Apr-87    1-Apr-88   

RSC - C2219445-8

RSC - C2219446-A

RSC - C2219463-A

CPO - GO 511596-6

CGL 23777 (Canada)

SCG GO 5194490 (Canada)

SCA 01 09 96

SCA 01 09 97

SCA 01 09 98

CAC 39 10 25 (Canada)

SCA 01 16 18 (Canada)

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio



--------------------------------------------------------------------------------

Effective Date

  

Expiration Date

  

Policy Number

  

Named Insured

  

Type of Policy

(LOB)

  

Issuing Company

1-Apr-88    1-Apr-89   

RSC C2 21 95 45-1

RSC C2 21 95 46-3

RSC C2 21 95 47-5

RSC C2 21 96 11-0

XSL GO 51 94 18-0

CGO GO 51 94 19-2

CPO GO 51 94 20-9

CGO GO 51 94 79-2

CPO GO 51 95 80-9

CGL 23 777

SCG GO S1 94 52-0

SCA 01 14 54

SCA 01 14 57

SCA 01 14 56

SCA 01 14 55

SCA 01 14 S3

SCA 01 16 19

CAC 391025

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio

1-Apr-90    1-Apr-91   

CGL23777

OCP23778

CGL32656

OLT24298

OGLG13210457

CAC391025

SCA012215

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio



--------------------------------------------------------------------------------

Effective Date

  

Expiration Date

  

Policy Number

  

Named Insured

  

Type of Policy

(LOB)

  

Issuing Company

1-Apr-91    1-Apr-92   

XSL G1 32 11 90 5

RSC C2 22 93 57-6

SCA 01 22 73

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

CIGNA Insurance Company of Texas

CIGNA Insurance Company of Illinois

Atlantic Employers Insurance Company

Pacific Employers Insurance

CIGNA Insurance Company of Ohio

1-Apr-92    1-Apr-93   

CPO G1 32 12 29-6

XSL G1 32 11 90 5

CPO G1 32 48 87

SCA 01 24 38

SCA 01 24 39

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

Pacific Employers Insurance Company

1-Apr-94    1-Apr-95   

CAC 39 10 25

CGL 02 37 77

OGL 02 37 78

CGL 02 42 98

   Babcock & Wilcox    Domestic General Liability and Domestic Automobile
Liability and Worker’s Compensation/Employers Liability   

Insurance Company of  North America

Pacific Employers Insurance Company

1-Jan-02    31-Dec-02    WLRC43100038    BWX Technologies, Inc.    Workers’
Compensation    Pacific Employers Ins. Co.



--------------------------------------------------------------------------------

EXHIBIT IV – REMAINCO ENTITIES

See Schedule 1.1(b) and Schedule 1.1(e) attached hereto.

No RemainCo Entity listed on Schedule 1.1(b) shall be deemed to be an “Insured”,
a “Named Insured” or otherwise be deemed to be insured under any Existing Policy
or Existing Insurance Agreement solely by virtue of being listed on such
Schedule 1.1(b).



--------------------------------------------------------------------------------

Schedule 1.1(b)

Designated RemainCo Entities

 

Reference ID

  

Name

2037    American Centrifuge Manufacturing, LLC 460    B&W Energy Investments,
Inc. 950    B&W Fuel Company 535    B&W Fuel, Inc. 537    B&W Nuclear Service
Company 960    B&W Nuclear Service Company 536    B&W Nuclear, Inc. 381    B&W
Special Projects, Inc. 569    B&W Triso Corporation 573    B&W/OHM Weldon
Spring, Inc. 565    Babcock & Wilcox Government Services Company 1999    Babcock
& Wilcox Michoud Operations, LLC 2010    Babcock & Wilcox Modular Nuclear
Energy, LLC 2007    Babcock & Wilcox Nevada, LLC 2018    Babcock & Wilcox
Nuclear Services (U.K.) Limited 945    Babcock-Brown Boveri Reaktor GmbH 2000   
BCE Parts Ltd.    Burlington Niche Services Ltd. 0589    BWXT Hanford Company
0382    BWXT of Idaho, Inc. 0592    BWXT of Ohio, Inc. 590    BWXT Protec, Inc.
1973    C3 Nuclear Limited 0975    Columbia Basin Ventures, LLC 321    Conam
Nuclear, Inc. 1914    CTR Solutions, LLC 0930    DM Petroleum Operations Company
961    Enserch Environmental Management Company, Inc. 461    International
Disarmament Corporation 2030    Isotek Systems, LLC    Nuclear Materials and
Equipment Corporation 2057    Nuclear Production Partners, LLC 958    Olin
Pantex Inc. 0973    Rocky Flats Technical Associates, Inc. 1980    Savannah
River Alliance LLC 2008    Savannah River Tactical Services LLC 570    Triso
2040    Tubesolve Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(e)

RemainCo Subsidiaries

 

Reference ID

  

Name

  

Jurisdiction

  

Formation

2058    B&W NE Luxembourg SARL    Luxembourg    6/7/2012 2046    B&W Nuclear
Maintenance Services, Inc.    Delaware    3/23/2011 532    Babcock & Wilcox
Canada Ltd.    Ontario    6/5/1922 2049    Babcock & Wilcox Commercial Power,
Inc.    Delaware    6/15/2011 2014    Babcock & Wilcox Conversion Services, LLC
   Delaware    7/14/2009 2002    Babcock & Wilcox Intech, Inc.    Tennessee   
7/29/1994 2048    Babcock & Wilcox International Technical Services, Inc.   
Delaware    6/1/2011 380    Babcock & Wilcox Investment Company    Delaware   
7/12/1990 2042    Babcock & Wilcox Modular Reactors LLC    Delaware   
12/21/2010 2056    Babcock & Wilcox mPower, Inc.    Delaware    1/11/2012 2071
   Babcock & Wilcox NOG Technologies, Inc.    Delaware    6/12/2013 2059   
Babcock & Wilcox Nuclear Energy Europe SAS    France    7/5/2012 1967    Babcock
& Wilcox Nuclear Energy, Inc.    Delaware    5/23/2007 1974    Babcock & Wilcox
Nuclear Operations Group, Inc.    Delaware    11/20/2007 1961    Babcock &
Wilcox Technical Services (U.K.) Limited    United Kingdom    12/19/2006 1970   
Babcock & Wilcox Technical Services Clinch River, LLC    Delaware    5/16/2007
572    Babcock & Wilcox Technical Services Group, Inc.    Delaware    12/11/1991
587    Babcock & Wilcox Technical Services Savannah River Company    Delaware   
9/1/1995 596    Babcock & Wilcox Government and Nuclear Operations, Inc.   
Delaware    3/19/1997 2035    BWSR, LLC    Delaware    5/19/2010 3088    BWXT
Canada Holdings Corp.    Nova Scotia    5/12/2015 580    BWXT Federal Services,
Inc.    Delaware    10/13/1994 3087    BWXT Foreign Holdings, LLC    Delaware   
4/20/2015 1576    BWXT Washington, Inc.    Delaware    9/29/2004 710    BWXT Y –
12, LLC    Delaware    4/20/2000 189    Creole Insurance Company, Ltd.   
South Carolina    6/7/1973 2062    Generation mPower Canada Ltd    Saskatchewan
   10/17/2012 2043    Generation mPower LLC    Delaware    12/16/2010 2009   
Idaho Treatment Group, LLC    Delaware    12/22/2008 2003    Intech
International, Inc.    Ontario    12/17/1997 2110    Kansas City Advanced
Manufacturing, LLC    Delaware    1/27/2015 1968    Marine Mechanical
Corporation    Delaware    2/3/1994



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

2005    NFS Holdings, Inc.    Delaware    9/25/2007 2004    NOG-Erwin Holdings,
Inc.    Delaware    7/30/2008 2006    Nuclear Fuel Services, Inc.    Delaware   
9/25/2007 2029    The Babcock & Wilcox Company    Delaware    3/8/2010



--------------------------------------------------------------------------------

EXHIBIT V

ACE AFFILIATES

ACE American Insurance Company

ACE Fire Underwriters Insurance Company

ACE Indemnity Insurance Company

ACE Insurance Company of the Midwest

ACE Property and Casualty Insurance Company

Illinois Union Insurance Company

Indemnity Insurance Company of North America

Insurance Company of North America

Pacific Employers Insurance Company

Bankers Standard Insurance Company

Atlantic Employers Insurance Company



--------------------------------------------------------------------------------

EXHIBIT VI –FOREIGN INSURANCE AGREEMENTS

 

EFFECTIVE

DATE/

YEAR

  

PARTIES

  

TYPE

  

PROGRAMS
COVERED

  

POLICIES
COVERED

May 18, 2010   

The Babcock & Wilcox Company

ACE American Insurance Company

   Security Agreement    As set out in the agreement    As set out in the
agreement January 1, 2012   

The Babcock & Wilcox Company

ACE American Insurance Company

   Addendum No. 1 to Security Agreement    As set out in the addendum    As set
out in the Addendum January 1, 2013   

The Babcock & Wilcox Company

ACE American Insurance Company

   Addendum No. 3 to Security Agreement    As set out in the addendum    As set
out in the Addendum February 22, 2013   

The Babcock & Wilcox Company

ACE American Insurance Company

   Endorsement No. 1 to Security Agreement    As set out in the addendum    As
set out in the Addendum November 15, 2013   

The Babcock & Wilcox Company

ACE American Insurance Company

   Addendum No. 4 to Security Agreement    As set out in the addendum    As set
out in the Addendum November 15, 2014   

The Babcock & Wilcox Company

ACE American Insurance Company

   Addendum No. 5 to Security Agreement    As set out in the addendum    As set
out in the Addendum



--------------------------------------------------------------------------------

EXHIBIT VII –FOREIGN POLICIES

 

Policy

  

Policy Period

  

Issuing Company

Master Policy No. No(s). CMXD36904422, CMXD36904434 and all Locally Admitted
Policies and any extension, renewal, amendment or endorsement of any such Master
and Locally Admitted Policies    January 1, 2006 to January 1, 2007 and any
extension or renewal thereof    ACE American Insurance Company and Affiliated
and Non-Affiliated Companies Master Policy No. No(s). CMX043528, CMX043529 and
all Locally Admitted Policies and any extension, renewal, amendment or
endorsement of any such Master and Locally Admitted Policies    January 1, 2007
to January 1, 2009 and any extension or renewal thereof    ACE American
Insurance Company and Affiliated and Non-Affiliated Companies Master Policy No.
No(s). CMX043541, CMX043542 and all Locally Admitted Policies and any extension,
renewal, amendment or endorsement of any such Master and Locally Admitted
Policies    January 1, 2009 to January 1, 2010 and any extension or renewal
thereof    ACE American Insurance Company and Affiliated and Non-Affiliated
Companies Master Policy No. No(s). CMX043548, CMX043549, CMX043550 and all
Locally Admitted Policies and any extension, renewal, amendment or endorsement
of any such Master and Locally Admitted Policies    January 1, 2010 to
January 1, 2011 and any extension or renewal thereof    ACE American Insurance
Company and Affiliated and Non-Affiliated Companies Master Policy No. No(s).
CSZ0318480 and all Locally Admitted Policies and any extension, renewal,
amendment or endorsement of any such Master and Locally Admitted Policies   
January 1, 2011 to January 1, 2012 and any extension or renewal thereof    ACE
American Insurance Company and Affiliated and Non-Affiliated Companies



--------------------------------------------------------------------------------

Master Policy No. No(s). CSZ0318774 and all Locally Admitted Policies and any
extension, renewal, amendment or endorsement of any such Master and Locally
Admitted Policies    January 1, 2012 to January 1, 2013 and any extension or
renewal thereof    ACE American Insurance Company and Affiliated and
Non-Affiliated Companies Master Policy No. No(s). CSZ G27174553 001 and all
Locally Admitted Policies and any extension, renewal, amendment or endorsement
of any such Master and Locally Admitted Policies    January 1, 2013 to November
15, 2013 and any extension or renewal thereof    ACE American Insurance Company
and Affiliated and Non-Affiliated Companies Master Policy No. No(s). CSZ
G27174553 002 and all Locally Admitted Policies and any extension, renewal,
amendment or endorsement of any such Master and Locally Admitted Policies   
November 15, 2013 to November 15, 2014 and any extension or renewal thereof   
ACE American Insurance Company and Affiliated and Non-Affiliated Companies
Master Policy No. No(s). CSZ G27174553 003 and all Locally Admitted Policies and
any extension, renewal, amendment or endorsement of any such Master and Locally
Admitted Policies    November 15, 2014 to November 15, 2015 and any extension or
renewal thereof    ACE American Insurance Company and Affiliated and
Non-Affiliated Companies